Exhibit 10.2

$500,000,000

THREE-YEAR REVOLVING CREDIT AGREEMENT

among

DOMINION RESOURCES, INC.,

VIRGINIA ELECTRIC AND POWER COMPANY,

The Several Lenders from Time to Time Parties Hereto,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

BAYERISCHE LANDESBANK, NEW YORK BRANCH, AND

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents,

 

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH,

KEYBANK NATIONAL ASSOCIATION AND

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

Dated as of September 24, 2010



--------------------------------------------------------------------------------

Table of Contents

 

           Page SECTION 1. DEFINITIONS AND ACCOUNTING TERMS    1

1.1

  Definitions    1

1.2

  Computation of Time Periods; Other Definitional Provisions    16

1.3

  Accounting Terms    16

1.4

  Time.    16 SECTION 2. LOANS    16

2.1

  Revolving Loan Commitment.    16

2.2

  Method of Borrowing for Revolving Loans    19

2.3

  Funding of Revolving Loans    20

2.4

  Minimum Amounts of Revolving Loans    21

2.5

  Reductions of Revolving Loan Commitment    21

2.6

  Revolving Loan Commitment Increase    21

2.7

  Notes    22

2.8

  Extension of Maturity Date    23

2.9

  Adjustment of Sublimits    24 SECTION 3. PAYMENTS    25

3.1

  Interest    25

3.2

  Prepayments    25

3.3

  Payment in Full at Maturity    26

3.4

  Fees    26

3.5

  Place and Manner of Payments    26

3.6

  Pro Rata Treatment    26

3.7

  Computations of Interest and Fees    27

3.8

  Sharing of Payments    27

3.9

  Evidence of Debt    28 SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS    29

4.1

  Eurodollar Loan Provisions    29

4.2

  Capital Adequacy    30

4.3

  Compensation    31

4.4

  Taxes    31

4.5

  Mitigation; Mandatory Assignment    34 SECTION 5. LETTERS OF CREDIT    34

5.1

  L/C Commitment    34

5.2

  Procedure for Issuance of Letter of Credit    35

5.3

  Fees and Other Charges    36



--------------------------------------------------------------------------------

5.4

  L/C Participations    36

5.5

  Reimbursement Obligation of the Borrowers    37

5.6

  Obligations Absolute    37

5.7

  Letter of Credit Payments    37

5.8

  Applications    38

5.9

  Cash collateral    38

SECTION 6. CONDITIONS PRECEDENT

   38

6.1

  Closing Conditions    38

6.2

  Conditions to Loans and Letters of Credit    40

SECTION 7. REPRESENTATIONS AND WARRANTIES

   40

7.1

  Organization and Good Standing    40

7.2

  Due Authorization    41

7.3

  No Conflicts    41

7.4

  Consents    41

7.5

  Enforceable Obligations    41

7.6

  Financial Condition    42

7.7

  No Default    42

7.8

  Indebtedness    42

7.9

  Litigation    42

7.10

  Taxes    42

7.11

  Compliance with Law    43

7.12

  ERISA    43

7.13

  Government Regulation    43

7.14

  Solvency    43

SECTION 8. AFFIRMATIVE COVENANTS

   43

8.1

  Information Covenants    43

8.2

  Preservation of Existence and Franchises    45

8.3

  Books and Records    45

8.4

  Compliance with Law    45

8.5

  Payment of Taxes    45

8.6

  Insurance    45

8.7

  Performance of Obligations    46

8.8

  ERISA    46

8.9

  Use of Proceeds    46

8.10

  Audits/Inspections    47

8.11

  Total Funded Debt to Capitalization    47

SECTION 9. NEGATIVE COVENANTS

   47

9.1

  Nature of Business    47

9.2

  Consolidation and Merger    47

 

ii



--------------------------------------------------------------------------------

9.3

  Sale or Lease of Assets    48

9.4

  Limitation on Liens    48

9.5

  Fiscal Year    48

SECTION 10. EVENTS OF DEFAULT

   49

10.1

  Events of Default    49

10.2

  Acceleration; Remedies.    51

10.3

  Allocation of Payments After Event of Default    52

SECTION 11. AGENCY PROVISIONS

   53

11.1

  Appointment    53

11.2

  Delegation of Duties    53

11.3

  Exculpatory Provisions    53

11.4

  Reliance on Communications    54

11.5

  Notice of Default    55

11.6

  Non-Reliance on Administrative Agent and Other Lenders    55

11.7

  Indemnification    55

11.8

  Administrative Agent in Its Individual Capacity    56

11.9

  Successor Administrative Agent    56

SECTION 12. MISCELLANEOUS

   57

12.1

  Notices    57

12.2

  Right of Set-Off; Adjustments    57

12.3

  Benefit of Agreement    58

12.4

  No Waiver; Remedies Cumulative    61

12.5

  Payment of Expenses, etc.    62

12.6

  Amendments, Waivers and Consents    62

12.7

  Counterparts; Telecopy    64

12.8

  Headings    64

12.9

  Defaulting Lenders    64

12.10

  Survival of Indemnification and Representations and Warranties    66

12.11

  GOVERNING LAW    66

12.12

  WAIVER OF JURY TRIAL    67

12.13

  Severability    67

12.14

  Entirety    67

12.15

  Binding Effect    67

12.16

  Submission to Jurisdiction    67

12.17

  Confidentiality    68

12.18

  Designation of SPVs    68

12.19

  USA Patriot Act    69

12.20

  No Fiduciary Duty    69

 

iii



--------------------------------------------------------------------------------

SCHEDULES

Schedule 5.1   Existing Letters of Credit Schedule 12.1   Notices

EXHIBITS

Exhibit 2.1(b)(ii)

 

Form of Competitive Bid Request

Exhibit 2.2(a)

 

Form of Notice of Borrowing

Exhibit 2.2(c)

 

Form of Notice of Conversion/Continuation

Exhibit 2.7(a)

 

Form of Revolving Loan Note

Exhibit 2.7(b)

 

Form of Competitive Bid Loan Note

Exhibit 2.8(a)

 

Form of Extension of Maturity Date Request

Exhibit 2.8(b)

 

Form of Extension of Maturity Date Certificate

Exhibit 2.9

 

Form of Sublimit Adjustment Letter

Exhibit 6.1(c)

 

Form of Closing Certificate

Exhibit 6.1(f)

 

Form of Legal Opinion

Exhibit 8.1(c)

 

Form of Officer’s Certificate

Exhibit 12.3

 

Form of Assignment Agreement

 

iv



--------------------------------------------------------------------------------

THREE-YEAR

REVOLVING CREDIT AGREEMENT

THREE-YEAR REVOLVING CREDIT AGREEMENT (this “Credit Agreement”), dated as of
September 24, 2010 among DOMINION RESOURCES, INC., a Virginia corporation,
VIRGINIA ELECTRIC AND POWER COMPANY, a Virginia corporation, (each of the above,
individually, a “Borrower” and collectively, the “Borrowers”), the several banks
and other financial institutions from time to time parties to this Credit
Agreement (each a “Lender” and, collectively, the “Lenders”), KEYBANK NATIONAL
ASSOCIATION, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”), Bayerische Landesbank, New York Branch,
and U.S. Bank National Association, as Syndication Agents.

The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS

1.1 Definitions.

As used herein., the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“Absolute Rate Competitive Bid Loan” means a Competitive Bid Loan bearing
interest at a fixed percentage rate per annum as requested by the relevant
Borrower and as specified in the Competitive Bid made by the Lender in
connection with such Competitive Bid Loan.

“Additional Lender” shall have the meaning set forth in Section 2.6(b).

“Additional Lender Supplement” shall have the meaning set forth in
Section 2.6(b)

“Adjusted Eurodollar Rate” means with respect to any Borrower the Eurodollar
Rate plus the Applicable Percentage for Eurodollar Loans for the relevant
Borrower.

“Administrative Agent” means KeyBank National Association and any successors and
assigns in such capacity.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by or under direct or indirect common control with
such Person. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power (i) to vote 20% or more of the
securities having ordinary voting power for the election of directors of such
corporation or (ii) to direct or cause direction of the management and policies
of such corporation, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Allocation Memorandum” means the allocation memorandum, dated as of
September 24, 2010, executed by the Administrative Agent and the Borrowers, and
posted by the Administrative Agent on SyndTrak September 24, 2010 setting forth
the initial Commitments of the Lenders.

“Applicable Percentage” means, for Revolving Loans made to each Borrower, the
appropriate applicable percentages, in each case, corresponding to the Rating of
the relevant Borrower in effect from time to time as shown below:

 

Pricing
Level

  

Long-Term Senior Unsecured

Non-Credit Enhanced

Debt Rating of Borrower

   Applicable
Percentage  for
Eurodollar Loans   Applicable Percentage for
Facility Fees

I.

  

³A from S&P or

³A2 from Moody’s or

³A from Fitch

   1.375%   0.125%

II.

  

A- from S&P or

A3 from Moody’s or

A- from Fitch

   1.575%   0.175%

III

  

BBB+ from S&P or

Baa1 from Moody’s or

BBB+ from Fitch

   1.775%   0.225%

IV.

  

BBB from S&P or

Baa2 from Moody’s or

BBB from Fitch

   1.900%   0.350%

V.

  

BBB- from S&P or

Baa3 from Moody’s or

BBB- from Fitch

or lower

   2.050%   0.450%

Notwithstanding the above, if at any time there is a split in Ratings between
S&P, Moody’s and Fitch and (i) two Ratings are equal and higher than the third,
the higher Rating will apply, (ii) two Ratings are equal and lower than the
third, the lower Rating will apply or (iii) no Ratings are equal, the
intermediate Rating will apply. In the event that the Borrower shall maintain
Ratings from only two of S&P, Moody’s and Fitch and the Borrower is split-rated
and (x) the Ratings differential is one level, the higher Rating will apply and
(y) the Ratings differential is two levels or more, the level one level lower
than the higher Rating will apply.

 

2



--------------------------------------------------------------------------------

The Applicable Percentages shall be determined and adjusted on the date of any
applicable change in the Rating of the relevant Borrower. Any adjustment in the
Applicable Percentages shall be applicable to all existing Loans (commencing
with the succeeding Interest Period, if any) as well as any new Loans.

The Applicable Percentage for the Facility Fees payable by a Borrower shall be
the appropriate applicable percentages from time to time, as shown above,
calculated based on the Ratings of such Borrower at such time, as published by
S&P, Moody’s and Fitch. It is understood that the initial Applicable Percentages
for Facility Fees payable by DRI are based on Pricing Level III (as shown above)
and shall remain at Pricing Level III until an applicable change in the Ratings
of the lowest rated Borrower. It is understood that the initial Applicable
Percentages for Facility Fees payable by VaPower are based on Pricing Level II
(as shown above) and shall remain at Pricing Level II until an applicable change
in its Ratings. The Borrower shall at all times maintain a Rating from at least
two of S&P, Moody’s and Fitch. If at any time the Borrower does not have a
Rating from at least two of S&P, Moody’s and Fitch, the Applicable Percentages
shall be set at Pricing Level V.

Each Borrower shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 12.1, information regarding any change in the Rating of
such Borrower that would change the existing Pricing Level (as set forth in the
chart above) with respect to such Borrower and/or the Facility Fees.

“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means, for any day, a simple rate per annum equal to the greatest of
(a) the Prime Rate for such day, (b) the sum of one-half of one percent (.50%)
plus the Federal Funds Rate for such day or (c) Eurodollar Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus one percent (1%).

“Base Rate Loan” means a Loan that bears interest at a Base Rate.

“Borrower” has the meaning set forth in the preamble hereof.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such day is also a day on which dealings between banks are
carried on in Dollar deposits in the London interbank market.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

3



--------------------------------------------------------------------------------

“Capitalization” means the sum of (a) Total Funded Debt plus (b) Net Worth.

“Change of Control” means (i) with respect to Dominion Resources, the direct or
indirect acquisition by any person (as such term is defined in Section 13(d) of
the Securities and Exchange Act of 1934, as amended) of beneficial ownership of
more than 50% of the outstanding shares of the capital stock of Dominion
Resources entitled to vote generally for the election of directors of Dominion
Resources and (ii) with respect to VaPower, such Borrower shall cease to be a
Subsidiary of Dominion Resources (other than VaPower being merged with and into
Dominion Resources) or a Change of Control shall occur with respect to Dominion
Resources.

“Closing Date” means the date hereof.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, such Lender’s share of the
Revolving Loan Commitment based upon such Lender’s Commitment Percentage.

“Commitment Increase” means an increase in the Revolving Loan Commitment as set
forth in Section 2.6.

“Commitment Increase Supplement” has the meaning set forth in Section 2.6(c).

“Commitment Percentage” means, for each Lender, the percentage identified as its
Commitment Percentage opposite such Lender’s name in the Allocation Memorandum,
as such percentage may be modified in accordance with the terms of this Credit
Agreement. For purposes of Section 12.9, when a Defaulting Lender shall exist,
“Commitment Percentage” shall mean the percentage of total Revolving Loan
Commitments represented by such Lender’s Commitment disregarding any Defaulting
Lender’s Commitments.

“Commitment Period” means the period from the Closing Date to the Maturity Date.

“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan to a
Borrower pursuant to the terms of Section 2.1(b) hereof.

“Competitive Bid Loan” means a loan made by a Lender in its discretion to a
Borrower pursuant to the provisions of Section 2.1(b) hereof.

“Competitive Bid Loan Notes” means with respect to any Borrower the promissory
notes of such Borrower in favor of each Lender evidencing the Competitive Bid
Loans made to such Borrower and substantially in the form of Exhibit 2.7(b), as
such promissory notes may be amended, modified, supplemented or replaced from
time to time.

 

4



--------------------------------------------------------------------------------

“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender to a
Borrower in accordance with the provisions of Section 2.1(b) hereof, the rate of
interest offered by the Lender making the Competitive Bid (which for a
Eurodollar Competitive Bid Loan shall be a rate of interest determined by
reference to the Eurodollar Rate).

“Competitive Bid Request” means a request by a Borrower for Competitive Bids in
the form of Exhibit 2.1(b)(ii).

“Competitive Bid Request Fee” means $2,500 for each Competitive Bid Request made
by a Borrower.

“Consolidated Subsidiary” means, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired), the financial
statements of which are consolidated with the financial statements of such
Person in accordance with GAAP, including principles of consolidation.

“Continuing Lender” has the meaning set forth in Section 2.8(b).

“Controlled Group” means with respect to each Borrower (i) the controlled group
of corporations as defined in Section 414(b) of the Code and the applicable
regulations thereunder or (ii) the group of trades or businesses under common
control as defined in Section 414(c) of the Code and the applicable regulations
thereunder, of which such Borrower is a part or may become a part.

“Credit Documents” means this Credit Agreement, the Notes (if any), the Fee
Letter and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

“Credit Exposure” has the meaning set forth in the definition of “Required
Lenders” below.

“Credit Party” means the Administrative Agent, each Issuing Lender or any other
Lender.

“Default” means with respect to each Borrower any event, act or condition which
with notice or lapse of time, or both, would constitute an Event of Default by
such Borrower.

“Defaulting Lender” means, at any time, any Lender that, at such time (a) has
failed, within three Business Days of the date required to be funded or paid, to
(i) make a Loan required pursuant to the terms of this Credit Agreement,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay to
any Credit Party any other amount required to be paid hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
with supporting facts) has not been satisfied, or, in the case of clause (iii),
such amount is the subject of a good faith dispute; (b) notified the Borrower or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its future funding
obligations under this Credit Agreement (unless such writing or public statement
states that such position is based on

 

5



--------------------------------------------------------------------------------

such Lender’s good faith determination that a condition precedent to funding a
Loan under this Credit Agreement, specifically identified and with reasonable
supporting facts, cannot be met) or generally under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after a request
by a Borrower or a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender in the
jurisdiction of such Lender’s lending office that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit under this Credit Agreement, provided, however, that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Borrower’s or such Credit Party’s receipt of such certification, or (d) has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets, to be insolvent or has
become subject to a bankruptcy, insolvency, receivership, conservatorship or
other similar proceedings; provided, that a Lender shall not become a Defaulting
Lender solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or in any Person controlling such Lender, or the
exercise of control over such Lender or over any Person controlling such Lender,
by a Governmental Authority or an instrumentality thereof.

“Dollar”, “dollar” and “$” means lawful currency of the United States.

“Dominion Resources or DRI” means Dominion Resources, Inc., a Virginia
corporation, and its successors and permitted assigns.

“DRI Sublimit” means $250,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“Effective Date” has the meaning set forth in Section 12.15 hereof.

“Eligible Assignee” means (a) any Lender or Affiliate or Subsidiary of a Lender
and (b) any other commercial bank, financial institution or “accredited
investor” (as defined in Regulation D) that is either a bank organized or
licensed under the laws of the United States of America or any State thereof or
that has agreed to provide the information listed in Section 4.4(f) to the
extent that it may lawfully do so and that is approved by the Administrative
Agent and DRI (such approval not to be unreasonably withheld or delayed);
provided that (i) DRI’s consent is not required pursuant to clause (a) or, with
respect to clause (b), during the existence and continuation of a Default or an
Event of Default, (ii) each Eligible Assignee shall be reasonably acceptable to
the Issuing Lenders, and (iii) neither the Borrowers nor any Affiliate or
Subsidiary of the Borrowers shall qualify as an Eligible Assignee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.

“ERISA Affiliate” means with respect to each Borrower each person (as defined in
Section 3(9) of ERISA) which together with such Borrower or any Subsidiary of
such Borrower would be deemed to be a member of the same “controlled group”
within the meaning of Section 414(b), (c), (m) and (o) of the Code.

 

6



--------------------------------------------------------------------------------

“Eurodollar Competitive Bid Loan” means a Competitive Bid Loan bearing interest
at a fixed rate of interest determined by reference to the Eurodollar Rate as
requested by the relevant Borrower and as specified in the Competitive Bid made
by the Lender in connection with such Competitive Bid Loan.

“Eurodollar Loans” means a Loan that bears interest at the Eurodollar Rate
(including a Eurodollar Competitive Bid Loan).

“Eurodollar Rate” means with respect to any Eurodollar Loan, for the Interest
Period applicable thereto, a rate per annum determined pursuant to the following
formula:

“Eurodollar Rate” = Interbank Offered Rate                          

1 - Eurodollar Reserve Percentage

“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D, as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time. Eurodollar Loans shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without benefits of
credits for proration, exceptions or offsets that may be available from time to
time to a Lender. The Eurodollar Rate shall be adjusted automatically on and as
of the effective date of any change in the Eurodollar Reserve Percentage.

“Eurodollar Revolving Loan” means a Revolving Loan bearing interest at a rate of
interest determined by reference to the Eurodollar Rate.

“Event of Default” with respect to any Borrower has the meaning specified in
Section 9.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Maturity Date” has the meaning set forth in Section 2.8(a).

“Extension of Maturity Date Certificate” has the meaning set forth in
Section 2.8(b).

“Extension of Maturity Date Request” has the meaning set forth in
Section 2.8(a).

“Extension Period” has the meaning set forth in Section 2.8(a).

“Facility Fee” has the meaning set forth in Section 3.4(a).

“Federal Funds Rate” means for any day the rate per annum (rounded upward to the
nearest 1/100th of 1%) equal to the weighted average of the rates on overnight
Federal funds

 

7



--------------------------------------------------------------------------------

transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the immediately preceding Business Day and (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to the Administrative Agent
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of August 3, 2010, among the
Borrowers, Bayerische Landesbank, New York Branch, KeyBank National Association
and U.S. Bank National Association.

“Fee Payment Date” shall mean (a) the first Business Day of each January, April,
July and October and (b) the Maturity Date.

“Fitch” means Fitch Ratings Ltd., or any successor or assignee of the business
of such company in the business of rating securities.

“Funded Debt” means, as to any Person, without duplication: (a) all Indebtedness
of such Person for borrowed money or which has been incurred in connection with
the acquisition of assets (excluding letters of credit, bankers’ acceptances,
Non-Recourse Debt, Mandatorily Convertible Securities, Trust Preferred
Securities and Hybrid Equity Securities), (b) all capital lease obligations
(including Synthetic Lease Obligations) of such Person and (c) all Guaranty
Obligations of Funded Debt of other Persons. Notwithstanding the foregoing (and
without limiting a Borrower’s rights under Section 1.3), all obligations of a
Borrower existing as of December 31, 2009 under a lease or other arrangement
(other than Synthetic Lease Obligations) that are not Funded Debt as of the date
of this Credit Agreement shall continue to be excluded from this definition
notwithstanding any changes in applicable accounting rules effective after the
date of this Credit Agreement.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” has the meaning set forth in Section 12.18 hereof.

“Guaranty Obligations” means, in respect of any Person, any obligation,
contingent or otherwise, of such Person directly or indirectly guaranteeing any
Indebtedness of another Person, including, without limitation, any obligation
(a) to purchase or pay, or advance or supply funds for the purchase or payment
of, such Indebtedness or (b) entered into primarily for the purpose of assuring
the owner of such Indebtedness of the payment thereof (such as, for example, but
without limitation, an agreement to advance or provide funds or other support
for the payment or purchase of such Indebtedness or to maintain working capital,
solvency or other balance sheet conditions of such other Person, including,
without limitation, maintenance agreements, comfort letters or similar
agreements or arrangements, or to lease or purchase

 

8



--------------------------------------------------------------------------------

property, securities or services) if such obligation would constitute an
indirect guarantee of indebtedness of others and the disclosure of such
obligation would be required in such Person’s financial statements under GAAP;
provided, however, that the term Guaranty Obligations shall not include
(i) endorsements for deposit or collection in the ordinary course of business,
(ii) obligations under purchased power contracts or (iii) obligations of such
Person otherwise constituting Guaranty Obligations under this definition to
provide contingent equity support, to keep well, to purchase assets, goods,
securities or services, to take or pay or to maintain financial statement
conditions or otherwise in respect of any Subsidiary or Affiliate of such Person
in connection with the non-utility non-recourse financing activities of such
Subsidiary or Affiliate.

“Hybrid Equity Securities” means any securities issued by a Borrower or a
financing vehicle of a Borrower that (i) are classified as possessing a minimum
of “minimal equity content” by S&P, Basket B equity credit by Moody’s, and 25%
equity credit by Fitch and (ii) require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case, prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Loans and all other amounts due under this Credit Agreement.

“Indebtedness” means, as to any Person, without duplication: (a) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (b) all obligations of such Person for the deferred
purchase price of property or services (except trade accounts payable arising in
the ordinary course of business, customer deposits, provisions for rate refunds,
deferred fuel expenses and obligations in respect of pensions and other
post-retirement benefits); (c) all capital lease obligations of such Person;
(d) all Indebtedness of others secured by a Lien on any properties, assets or
revenues of such Person (other than stock, partnership interests or other equity
interests of a Borrower or any of its Subsidiaries in other entities) to the
extent of the lesser of the value of the property subject to such Lien or the
amount of such Indebtedness; (e) all Guaranty Obligations; and (f) all
non-contingent obligations of such Person under any letters of credit or
bankers’ acceptances.

“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor page) as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBOR01 Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). If, for any reason, such rate is not available, the
term “Interbank Offered Rate” shall mean, for any Eurodollar Loan for any
Interest Period therefor, the rate per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period; provided, however, if more than
one rate is specified on Reuters Screen LIBO Page, the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%).

 

9



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to Base Rate Loans of any Borrower, the
last day of each fiscal quarter of such Borrower and the Maturity Date, (b) as
to Eurodollar Loans of any Borrower, the last day of each applicable Interest
Period and the Maturity Date and (c) as to Absolute Rate Competitive Bid Loans
of any Borrower, the last day of the Interest Period for each Absolute Rate
Competitive Bid Loan and the Maturity Date. If an Interest Payment Date falls on
a date which is not a Business Day, such Interest Payment Date shall be deemed
to be the next succeeding Business Day, except that in the case of Eurodollar
Loans where the next succeeding Business Day falls in the next succeeding
calendar month, then such Interest Payment Date shall be deemed to be the
immediately preceding Business Day.

“Interest Period” means, (a) as to Eurodollar Loans, a period of 14 days (in the
case of new money borrowings) and one, two or three months’ duration, as the
relevant Borrower may elect, commencing, in each case, on the date of the
borrowing (including continuations and conversions of Eurodollar Revolving
Loans) and (b) with respect to Absolute Rate Competitive Bid Loans, a period
beginning on the date the Absolute Rate Competitive Bid Loan is made and ending
on the date specified in the respective Competitive Bid whereby the offer to
make such Absolute Rate Competitive Loan was extended, which shall not be less
than 7 days nor more than 360 days duration; provided, however, (i) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the next succeeding Business Day falls in the next succeeding calendar month,
then such Interest Period shall end on the next preceding Business Day), (ii) no
Interest Period shall extend beyond the Maturity Date and (iii) with respect to
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last Business Day of such
calendar month.

“Issuing Lender” means, with respect to any Letter of Credit, the issuer
thereof, which shall be Bayerische Landesbank, New York Branch, KeyBank National
Association, U.S. Bank National Association, or any affiliate thereof, or one or
more consenting Lenders selected by the Joint Lead Arrangers in consultation
with and satisfactory to the Borrowers, each in its capacity as issuer of any
Letter of Credit.

“Joint Lead Arrangers” means Bayerische Landesbank, New York Branch, KeyBank
National Association and U.S. Bank National Association.

“L/C Commitment” means $500,000,000.

“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 5.5. The L/C Obligation of any
Lender at any time shall be its Commitment Percentage of the total L/C
Obligations at such time.

“L/C Participants” means the collective reference to all the Lenders other than
the applicable Issuing Lender.

 

10



--------------------------------------------------------------------------------

“Lenders” means those banks and other financial institutions identified as such
on the signature pages hereto and such other institutions that may become
Lenders pursuant to Section 12.3(b).

“Letter of Credit” has the meaning set forth in Section 5.1(a).

“Letter of Credit Fees” has the meaning set forth in Section 5.3(a).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).

“Loan” means any loan made by any Lender pursuant to this Credit Agreement.

“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by a Borrower, so long as the terms of such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement.

“Material Adverse Effect” means with respect to any Borrower a material adverse
effect, after taking into account applicable insurance, if any, on (a) the
operations, financial condition or business of such Borrower, (b) the ability of
such Borrower to perform its obligations under this Credit Agreement or (c) the
validity or enforceability of this Credit Agreement or any of the other Credit
Documents against such Borrower, or the rights and remedies of the Lenders
against such Borrower hereunder or thereunder; provided, however, that a
transfer of assets permitted under and in compliance with Section 9.3 shall not
be considered to have a Material Adverse Effect.

“Material Subsidiary” shall mean (i) with respect to any Borrower, a Subsidiary
of such Borrower whose total assets (as determined in accordance with GAAP)
represent at least 20% of the total assets of such Borrower, on a consolidated
basis and (ii) notwithstanding the foregoing, VaPower with respect to DRI.

“Maturity Date” means the third anniversary of the Closing Date or such later
date as shall be determined pursuant to the provisions of Section 2.8, or if
such date is not a Business Day, the Business Day next succeeding such date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the Controlled
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the Controlled Group during
such five year period but only with respect to the period during which such
Person was a member of the Controlled Group.

 

11



--------------------------------------------------------------------------------

“Net Worth” means with respect to any Borrower, as of any date, the
shareholders’ equity or net worth of such Borrower and its Consolidated
Subsidiaries (including, but not limited to, the value of any Mandatorily
Convertible Securities, Trust Preferred Securities, Hybrid Equity Securities and
Preferred Stock; but, excluding the accumulated other comprehensive income or
loss component of shareholders’ equity (“AOCI”), such AOCI to be computed
assuming that the Borrowers were entitled to utilize hedge accounting treatment
for applicable interest expense and interest income items identified by the
Borrowers), on a consolidated basis, as determined in accordance with GAAP
except as otherwise noted above.

“Non-Recourse Debt” means Indebtedness (a) as to which no Borrower (i) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (ii) is directly or indirectly liable as a
guarantor or otherwise, or (iii) constitutes the lender; (b) no default with
respect to which would permit upon notice, lapse of time or both any holder of
any other Indebtedness (other than the Loans or the Notes) of any Borrower to
declare a default on such other Indebtedness or cause the payment thereof to be
accelerated or payable prior to its stated maturity; and (c) as to which the
lenders will not have any recourse to the stock or assets of any Borrower (other
than the specific assets pledged to secure such Indebtedness) and the relevant
legal documents so provide.

“Non-Regulated Assets” means with respect to any Borrower, the operations that
are not regulated by a Governmental Authority with respect to ratemaking (i.e.
merchant generation, exploration and production, producer services or retail
supply assets of the Borrower).

“Notes” means the collective reference to the Revolving Loan Notes and the
Competitive Bid Loan Notes of the Borrowers.

“Notice of Borrowing” means a request by a Borrower for a Loan in the form of
Exhibit 2.2(a).

“Notice of Continuation/Conversion” means a request by a Borrower for the
continuation or conversion of a Loan in the form of Exhibit 2.2(c).

“Offered Increase Amount” has the meaning set forth in Section 2.6(a).

“Other Taxes” has the meaning set forth in Section 4.4(b) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA
and any successor thereto.

“Pension Plans” has the meaning set forth in Section 8.8 hereof.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any government or political subdivision or any agency,
department or instrumentality thereof.

 

12



--------------------------------------------------------------------------------

“Plan” means any single-employer plan as defined in Section 4001 of ERISA, which
is maintained, or at any time during the five calendar years preceding the date
of this Credit Agreement was maintained, for employees of a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate of a Borrower.

“Preferred Stock” means any Capital Stock issued by a Borrower that is entitled
to preference or priority over any other Capital Stock of such Borrower in
respect of the payment of dividends or distribution of assets upon liquidation,
or both.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office in Cleveland, Ohio as its
Prime Rate. Any change in the interest rate resulting from a change in the Prime
Rate shall become effective as of 12:01 a.m. of the Business Day on which each
change in the Prime Rate is announced by the Administrative Agent. The Prime
Rate is a reference rate used by the Administrative Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged on any extension of credit to any debtor.

“Rating” means the rating assigned by S&P, Moody’s or Fitch to a Borrower based
on such Borrower’s senior, unsecured, non-credit-enhanced obligations.

“Register” has the meaning set forth in Section 12.3(c).

“Regulation A, D, T, U or X” means Regulation A, D, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.

“Reimbursement Obligation” means the obligation of the Borrowers to reimburse
the Issuing Lenders pursuant to Section 5.5 for amounts drawn under Letters of
Credit.

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

“Requested Maturity Date” has the meaning set forth in Section 2.8(a).

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the aggregate Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment Percentage of such
Lender multiplied by the Revolving Loan Commitment and (b) at any time after the
termination of the Commitments, the sum of (i) the outstanding amount of Loans
owed to such Lender and (ii) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding.

“Responsible Officer” means, with respect to DRI or VaPower, each of the Chief
Financial Officer, the Treasurer and the Assistant Treasurer – Corporate
Finance, of DRI or VaPower, as applicable.

 

13



--------------------------------------------------------------------------------

“Revolving Loan” means a Loan made by the Lenders to a Borrower pursuant to
Section 2.1(a) hereof.

“Revolving Loan Commitment” means Five Hundred Million Dollars ($500,000,000),
as such amount may be otherwise reduced in accordance with Section 2.5 or
increased in accordance with Section 2.6.

“Revolving Loan Commitment Increase Notice” has the meaning set forth in
Section 2.6(a).

“Revolving Loan Notes” means with respect to any Borrower the promissory notes
of such Borrower in favor of each Lender evidencing the Revolving Loans made to
such Borrower and substantially in the form of Exhibit 2.7(a), as such
promissory notes may be amended, modified, supplemented or replaced from time to
time.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) the fair saleable value (on a going concern basis) of such
Person’s assets exceeds its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due, (c) such
Person does not have unreasonably small capital with which to satisfy all of its
current and reasonably anticipated obligations and (d) such Person does not
intend to incur nor does it reasonably anticipate that it will incur debts
beyond its ability to pay as such debts become due.

“SPV” has the meaning set forth in Section 12.18 hereof.

“Sublimit” means, individually, the DRI Sublimit or the VaPower Sublimit and
collectively the “Sublimits”.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time.

“Synthetic Lease” means each arrangement, however described, under which the
obligor accounts for its interest in the property covered thereby under GAAP as
lessee of a lease which is not a capital lease under GAAP and accounts for its
interest in the property covered thereby for federal income tax purposes as the
owner.

“Synthetic Lease Obligation” means, as to any Person with respect to any
Synthetic Lease at any time of determination, the amount of the liability of
such Person in respect of such Synthetic Lease that would (if such lease was
required to be classified and accounted for as a capital lease on a balance
sheet of such Person in accordance with GAAP) be required to be capitalized on
the balance sheet of such Person at such time.

 

14



--------------------------------------------------------------------------------

“Taxes” has the meaning set forth in Section 4.4(a).

“Terminating Lender” has the meaning set forth in Section 2.8(a).

“Total Funded Debt” means with respect to each Borrower all Funded Debt of such
Borrower and its Consolidated Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP except as otherwise provided in this Credit
Agreement.

“Trust Preferred Securities” means the preferred securities issued by a
subsidiary capital trust established by any of the Borrowers outstanding on the
date hereof and reflected as such in the financial statements of Dominion
Resources for the fiscal year ended December 31, 2009, and any additional trust
preferred securities that are substantially similar thereto, along with the
junior subordinated debt obligations of the Borrowers, so long as (a) the terms
thereof require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Loans and all
other amounts due under this Credit Agreement, (b) such securities are
subordinated and junior in right of payment to all obligations of the Borrowers
for or in respect of borrowed money and (c) the obligors in respect of such
preferred securities and subordinated debt have the right to defer interest and
dividend payments, in each case to substantially the same extent as such
currently outstanding preferred securities or on similar terms customary for
trust preferred securities and not materially less favorable to the interests of
the Borrowers or the Lenders.

“Utilized Revolving Commitment” means, for any Borrower for any day from the
Closing Date to the Maturity Date, an amount equal to the sum of (a) the
aggregate principal amount of all Loans outstanding on such day to such Borrower
and (b) the aggregate L/C Obligations of such Borrower then outstanding.

“VaPower” means Virginia Electric and Power Company, a Virginia corporation and
its successors and assigns.

“VaPower Indenture” means the first mortgage bond indenture, dated November 1,
1935, by and between VaPower and The Bank of New York Mellon (successor to
JPMorgan Chase Bank, N.A., formerly known as The Chase Manhattan Bank and The
Chase National Bank of the City of New York), as supplemented and amended
through the date hereof and as the same may be hereafter amended, supplemented
and/or amended and restated or replaced in its entirety.

“VaPower Sublimit” means $250,000,000 as such amount may be adjusted pursuant to
Sections 2.6(e) and 2.9.

“Wholly Owned Subsidiary” means, as to any Person, any other Person all of the
Capital Stock of which (other than de minimis directors’ qualifying shares or
local ownership shares required by law and outstanding publicly owned Preferred
Stock of VaPower) is owned by such Person directly and/or through other Wholly
Owned Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Withholding Agent” means any Borrower or the Administrative Agent, as
determined by applicable law.

1.2 Computation of Time Periods; Other Definitional Provisions.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Sections”, “Schedules” and
“Exhibits” shall be to Sections, Schedules or Exhibits of or to this Credit
Agreement unless otherwise specified.

1.3 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 8.1 (or, prior to
the delivery of the first financial statements pursuant to Section 8.1,
consistent with the financial statements described in Section 6.1(g)); provided,
however, if (a) a Borrower shall object to determining such compliance on such
basis at the time of delivery of such financial statements due to any change in
GAAP or the rules promulgated with respect thereto or (b) the Administrative
Agent or the Required Lenders shall so object in writing within 30 days after
delivery of such financial statements, then such calculations shall be made on a
basis consistent with the most recent financial statements delivered by such
Borrower to the Lenders as to which no such objection shall have been made.

1.4 Time.

All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise.

SECTION 2. LOANS

2.1 Revolving Loan Commitment.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make revolving loans to each Borrower in Dollars, at
any time and from time to time, during the Commitment Period (each a “Revolving
Loan” and collectively the “Revolving Loans”); provided that (i) the Utilized
Revolving Commitments of (a) DRI shall not exceed the DRI Sublimit, (b) VaPower
shall not exceed the VaPower Sublimit and (c) the Borrowers on any day shall not
exceed the Revolving Loan Commitment and (ii) with respect to each individual
Lender, the Lender’s pro rata share of the sum of outstanding Revolving Loans
plus the L/C Obligations then outstanding on any day shall not exceed such
Lender’s Commitment Percentage of the Revolving Loan Commitment. Revolving Loans
made to any Borrower shall be the several obligations of such Borrower. Subject
to the terms and conditions of this Credit Agreement, each Borrower may borrow,
repay and reborrow the amount of the Revolving Loan Commitment made to it.

 

16



--------------------------------------------------------------------------------

(b) Competitive Bid Loans Subfacility.

(i) Competitive Bid Loans. Subject to the terms and conditions set forth herein,
a Borrower may, from time to time, during the period from the Closing Date until
the date occurring seven days prior to the Maturity Date, request and each
Lender may, in its sole discretion, agree to make Competitive Bid Loans to such
Borrower; provided, however, that (A) the Utilized Revolving Commitments of
(i) DRI shall not exceed the DRI Sublimit, (ii) VaPower shall not exceed the
VaPower Sublimit and (iii) the Borrowers on any day shall not exceed the
Revolving Loan Commitment and (B) if a Lender makes a Competitive Bid Loan, such
Lender’s obligation to make its pro rata share of any Revolving Loan shall not
be reduced thereby.

(ii) Competitive Bid Requests. Each Borrower may solicit Competitive Bids by
delivery of a Competitive Bid Request to the Administrative Agent by 10:00 a.m.
(A) with respect to a request for a Eurodollar Competitive Bid Loan, on a
Business Day four Business Days prior to the date of a requested Eurodollar
Competitive Bid Loan and (B) with respect to a request for an Absolute Rate
Competitive Bid Loan, on a Business Day not less than one nor more than five
Business Days prior to the date of the requested Absolute Rate Competitive Bid
Loan. A Competitive Bid Request must be substantially in the form of Exhibit
2.1(b)(ii), shall be accompanied by the Competitive Bid Request Fee and shall
specify (I) the date of the requested Competitive Bid Loan (which shall be a
Business Day), (II) the amount of the requested Competitive Bid Loan,
(III) whether such Borrower is requesting a Eurodollar Competitive Bid Loan or
an Absolute Rate Competitive Bid Loan and (IV) the applicable Interest Period or
Interest Periods requested. The Administrative Agent shall notify the Lenders of
its receipt of a Competitive Bid Request and the contents thereof and invite the
Lenders to submit Competitive Bids in response thereto. Such Borrower may not
request a Competitive Bid for more than three different Interest Periods per
Competitive Bid Request nor request Competitive Bid Requests more frequently
than four times every calendar month.

(iii) Competitive Bid Procedure. Each Lender may, in its sole discretion, make
one or more Competitive Bids to the relevant Borrower in response to a
Competitive Bid Request. Each Competitive Bid must be received by the
Administrative Agent not later than 10:00 a.m. (A) with respect to a request for
a Eurodollar Competitive Bid Loan, three Business Days prior to the date of the
requested Eurodollar Competitive Bid Loan and (B) with respect to a request for
an Absolute Rate Competitive Bid Loan, on the proposed date of the requested
Absolute Rate Competitive Bid Loan; provided, however, that should the
Administrative Agent, in its capacity as a Lender, desire to submit a
Competitive Bid it shall notify such Borrower of its Competitive Bid and the
terms thereof not later than 15 minutes prior to the time the other Lenders are
required to submit their Competitive Bids. A Lender may offer to make all or
part of the requested Competitive Bid Loan and may submit multiple Competitive
Bids in response to a Competitive Bid Request. Any Competitive Bid must specify
(I) the particular Competitive Bid Request as to which the Competitive Bid is
submitted, (II) the minimum

 

17



--------------------------------------------------------------------------------

(which shall be not less than $5,000,000 and integral multiples of $1,000,000 in
excess thereof) and maximum principal amounts of the requested Competitive Bid
Loan or Loans which the Lender is willing to make and (III) the applicable
interest rate or rates and Interest Period or Interest Periods therefor. A
Competitive Bid submitted by a Lender in accordance with the provisions hereof
shall be irrevocable. The Administrative Agent shall promptly notify the
relevant Borrower of all Competitive Bids made and the terms thereof. The
Administrative Agent shall send a copy of each of the Competitive Bids to such
Borrower and each of the Lenders for their respective records as soon as
practicable.

(iv) Acceptance of Competitive Bids. Each Borrower may, in its sole discretion,
subject only to the provisions of this subsection (iv), accept or refuse any
Competitive Bid offered to it. To accept a Competitive Bid, the relevant
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be promptly confirmed in writing) to the
Administrative Agent by 11:00 a.m. (A) with respect to a request for a
Eurodollar Competitive Bid Loan, three Business Days prior to the date of the
requested Eurodollar Competitive Bid Loan and (B) with respect to a request for
an Absolute Rate Competitive Bid Loan, on the proposed date of the Absolute Rate
Competitive Bid Loan; provided, however, (I) the failure by such Borrower to
give timely notice of its acceptance of a Competitive Bid shall be deemed to be
a refusal thereof, (II) to the extent Competitive Bids are for comparable
Interest Periods, such Borrower may accept Competitive Bids only in ascending
order of rates, (III) the aggregate amount of Competitive Bids accepted by such
Borrower shall not exceed the principal amount specified in the Competitive Bid
Request, (IV) if such Borrower shall accept a bid or bids made at a particular
Competitive Bid Rate, but the amount of such bid or bids shall cause the total
amount of bids to be accepted by such Borrower to be in excess of the amount
specified in the Competitive Bid Request, then such Borrower shall accept a
portion of such bid or bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids accepted
with respect to such Competitive Bid Request, which acceptance in the case of
multiple bids at such Competitive Bid Rate, shall be made pro rata in accordance
with the amount of each such bid at such Competitive Bid Rate and (V) no bid
shall be accepted for a Competitive Bid Loan unless such Competitive Bid Loan is
in a minimum principal amount of $5,000,000 and integral multiples of $1,000,000
in excess thereof, except that where a portion of a Competitive Bid is accepted
in accordance with the provisions of clause (IV) of subsection (iv) hereof, then
in a minimum principal amount of $500,000 and integral multiples of $100,000
(but not in any event less than the minimum amount specified in the Competitive
Bid), and in calculating the pro rata allocation of acceptances of portions of
multiple bids at a particular Competitive Bid Rate pursuant to clause (IV) of
subsection (iv) hereof, the amounts shall be rounded to integral multiples of
$100,000 in a manner which shall be in the discretion of such Borrower. A notice
of acceptance of a Competitive Bid given by a Borrower in accordance with the
provisions hereof shall be irrevocable. The Administrative Agent shall, not
later than noon (A) with respect to a Eurodollar Competitive Bid Loan, three
Business Days prior to the date of such Eurodollar Competitive Bid Loan and
(B) with respect to a Absolute Rate Competitive Bid Loan, on the proposed date
of such Competitive Bid Loan, notify each bidding

 

18



--------------------------------------------------------------------------------

Lender whether or not its Competitive Bid has been accepted (and if so, in what
amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, subject to the other applicable conditions hereof, to
make the Competitive Bid Loan in respect of which its bid has been accepted.

(v) Funding of Competitive Bid Loans. Each Lender which is to make a Competitive
Bid Loan shall make its Competitive Bid Loan available to the Administrative
Agent by 2:00 p.m. on the date specified in the Competitive Bid Request by
deposit of immediately available funds at the office of the Administrative Agent
in Cleveland, Ohio or at such other address as the Administrative Agent may
designate in writing. The Administrative Agent will, upon receipt, make the
proceeds of such Competitive Bid Loans available to the relevant Borrower.

(vi) Maturity of Competitive Bid Loans. Each Competitive Bid Loan shall mature
and be due and payable in full on the last day of the Interest Period applicable
thereto. Unless the relevant Borrower shall give notice to the Administrative
Agent otherwise (or repays such Competitive Bid Loan), or a Default or Event of
Default with respect to such Borrower exists and is continuing, such Borrower
shall be deemed to have requested Revolving Loans from all of the Lenders (in
the amount of the maturing Competitive Bid Loan and accruing interest at the
Base Rate), the proceeds of which will be used to repay such Competitive Bid
Loan.

2.2 Method of Borrowing for Revolving Loans.

(a) Base Rate Loans. By no later than 11:00 a.m. on the date of a Borrower’s
request for funding of the borrowing (or for the conversion of Eurodollar
Revolving Loans to Base Rate Loans), such Borrower shall submit a Notice of
Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Base Rate
and (iii) except in the case of conversions of Eurodollar Revolving Loans to
Base Rate Loans, complying in all respects with Section 6.2 hereof.

(b) Eurodollar Revolving Loans. By no later than 11:00 a.m. three Business Days
prior to the date of a Borrower’s request for funding of the borrowing (or for
the conversion of Base Rate Loans to Eurodollar Revolving Loans or the
continuation of existing Eurodollar Loans), such Borrower shall submit a Notice
of Borrowing to the Administrative Agent setting forth (i) the amount requested,
(ii) the desire to have such Revolving Loans accrue interest at the Adjusted
Eurodollar Rate, (iii) the Interest Period applicable thereto, and (iv) except
in the case of conversions of Base Rate Loans to Eurodollar Revolving Loans or
the continuation of existing Eurodollar Loans, complying in all respects with
Section 6.2 hereof.

(c) Continuation and Conversion. Each Borrower shall have the option, on any
Business Day, to continue existing Eurodollar Revolving Loans made to it for a
subsequent Interest Period, to convert Base Rate Loans made to it into
Eurodollar Revolving Loans or to convert Eurodollar Revolving Loans made to it
into Base Rate Loans. By no later than 11:00 a.m. (a) on the date of the
requested conversion of a Eurodollar Revolving Loan to a Base Rate Loan or
(b) three Business Days prior to the date for a requested continuation of a
Eurodollar Revolving Loan or conversion of a Base Rate Loan to a Eurodollar
Revolving Loan, the relevant

 

19



--------------------------------------------------------------------------------

Borrower shall provide telephonic notice to the Administrative Agent, followed
promptly by a written Notice of Continuation/Conversion, setting forth
(i) whether the relevant Borrower wishes to continue or convert such Loans and
(ii) if the request is to continue a Eurodollar Revolving Loan or convert a Base
Rate Loan to a Eurodollar Revolving Loan, the Interest Period applicable
thereto. Notwithstanding anything herein to the contrary, (i) except as provided
in Section 4.1 hereof, Eurodollar Revolving Loans may be converted to Base Rate
Loans only on the last day of an Interest Period applicable thereto;
(ii) Eurodollar Revolving Loans may be continued and Base Rate Loans may be
converted to Eurodollar Revolving Loans only if no Default or Event of Default
with respect to the relevant Borrower is in existence on the date of such
extension or conversion; (iii) any continuation or conversion must comply with
Sections 2.2(a) or 2.2(b) hereof, as applicable; and (iv) failure by such
Borrower to properly continue Eurodollar Revolving Loans at the end of an
Interest Period shall be deemed a conversion to Base Rate Loans.

2.3 Funding of Revolving Loans.

Upon receipt of a Notice of Borrowing, the Administrative Agent shall promptly
inform the Lenders as to the terms thereof. Each Lender will make its pro rata
share of the Revolving Loans available to the Administrative Agent by 1:00 p.m.
on the date specified in the Notice of Borrowing by deposit (in Dollars) of
immediately available funds at the offices of the Administrative Agent at its
principal office in Cleveland, Ohio, or at such other address as the
Administrative Agent may designate in writing. All Revolving Loans shall be made
by the Lenders pro rata on the basis of each Lender’s Commitment Percentage.

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Loans hereunder; provided, however, that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. The Administrative Agent will make the
proceeds of such Revolving Loans available to the relevant Borrower promptly
after it receives funds from the Lenders as described in the preceding
paragraph. Unless the Administrative Agent shall have been notified by any
Lender prior to the time of any such Loan that such Lender does not intend to
make available to the Administrative Agent its portion of the Loans to be made
on such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of such Loans, and the
Administrative Agent in reliance upon such assumption, may (in its sole
discretion without any obligation to do so) make available to the relevant
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender. If such Lender does
not pay such corresponding amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent will promptly notify the relevant
Borrower and such Borrower shall immediately pay such corresponding amount to
the Administrative Agent. The Administrative Agent shall also be entitled to
recover from the Lender or such Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to such Borrower to the
date such corresponding amount is recovered by the Administrative Agent at a per
annum rate equal to (a) the applicable rate for such Loan pursuant to the Notice
of Borrowing, if recovered from such Borrower, and (b) the Federal Funds Rate,
if recovered from a Lender.

 

20



--------------------------------------------------------------------------------

2.4 Minimum Amounts of Revolving Loans.

Each request for Revolving Loans shall be, in the case of Eurodollar Revolving
Loans, in an aggregate principal amount that is not less than the lesser of
$10,000,000 or the remaining amount available to be borrowed and, in the case of
Base Rate Loans, in an aggregate principal amount that is not less than the
lesser of $5,000,000 or the remaining amount available to be borrowed. Any
Revolving Loan requested shall be in an integral multiple of $1,000,000 unless
the request is for all of the remaining amount available to be borrowed.

2.5 Reductions of Revolving Loan Commitment.

Upon at least three Business Days’ notice, Dominion Resources, on its own behalf
and/or acting on the request of any other Borrower, shall have the right to
permanently terminate or reduce the aggregate unused amount of the Revolving
Loan Commitment available to it and/or such other Borrower at any time or from
time to time; provided that (a) each partial reduction shall be in an aggregate
amount at least equal to $10,000,000 and in integral multiples of $1,000,000
above such amount, (b) no reduction shall be made which would reduce the
Revolving Loan Commitment to an amount less than the Utilized Revolving
Commitment and (c) each such reduction shall have the effect of reducing each
Borrower’s Sublimit in a pro rata amount. Any reduction in (or termination of)
the Revolving Loan Commitment shall be permanent and may not be reinstated
(except as may be otherwise provided pursuant to Section 2.6).

2.6 Revolving Loan Commitment Increase

(a) The Borrowers shall have the right to increase the Revolving Loan
Commitments pursuant to this Section 2.6 subject to the restrictions of
subsection 2.6(d) below (any such increase, a “Commitment Increase”) provided
that (i) no Default or Event of Default has occurred and is continuing on the
date of the Commitment Increase or shall result from the proposed Commitment
Increase and (ii) the representations and warranties contained in Section 7 and
in the other Credit Documents shall be true and correct in all material respects
on and as of the date of the Commitment Increase as if made on and as of such
date (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date). In the event that
the Borrowers wish to increase the aggregate Revolving Loan Commitment at any
time, the Borrowers shall notify the Administrative Agent in writing of the
amount (the “Offered Increase Amount”) of such proposed increase (such notice, a
“Revolving Loan Commitment Increase Notice”); provided, that the aggregate
amount of any such increase in the Revolving Loan Commitment shall be at least
$25,000,000. Each Revolving Loan Commitment Increase Notice shall specify which
Lenders and/or other banks, financial institutions or other entities the
Borrowers desire to participate in such Commitment Increase. The Borrowers or,
if requested by the Borrowers, the Administrative Agent, will notify such
Lenders and/or other banks, financial institutions or other entities of such
offer.

(b) Any additional bank, financial institution or other entity which the
Borrowers select to offer participation in the Commitment Increase and which
elects to become a party to this Credit Agreement and provide a commitment in an
amount so offered and accepted by it pursuant to subsection 2.6(a) shall execute
an Additional Lender Supplement (in substantially the

 

21



--------------------------------------------------------------------------------

form specified by the Administrative Agent, each an “Additional Lender
Supplement”) with the Borrowers and the Administrative Agent, whereupon such
bank, financial institution or other entity (herein called an “Additional
Lender”) shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Credit Agreement, and the Allocation Memorandum shall be deemed to be
amended to add the name and Commitment of such Additional Lender, provided that
(i) the Commitment of any such new Additional Lender shall be in an amount not
less than $25,000,000 and (ii) any Additional Lender shall be reasonably
acceptable to the Administrative Agent and each Issuing Lender.

(c) Any existing Lender which accepts an offer to it by the Borrowers to
increase its Commitment pursuant to Section 2.6 shall, in each case, execute a
Commitment Increase Supplement (in substantially the form specified by the
Administrative Agent, each a “Commitment Increase Supplement”) with the
Borrowers and the Administrative Agent whereupon such Lender shall be bound by
and entitled to the benefits of this Credit Agreement with respect to the full
amount of its Commitment as so increased, and the Allocation Memorandum shall be
deemed to be amended to so increase the Commitment of such Lender.

(d) Notwithstanding anything to the contrary in this Section 2.6, (i) in no
event shall any Commitment Increase or transaction effected pursuant to this
Section 2.6 cause the aggregate Revolving Loan Commitment hereunder to exceed
$700,000,000 and (ii) no existing Lender shall have any obligation to increase
its Commitment unless it agrees to do so in its sole discretion.

(e) At the time the Borrowers submit a Revolving Loan Commitment Increase
Notice, they shall advise the Lenders of the allocations of the applicable
Commitment Increase to their respective Sublimits, which allocations would
become effective to increase the applicable Sublimits upon the effectiveness of
such Commitment Increase pursuant hereto.

2.7 Notes.

(a) Revolving Loan Notes. The Revolving Loans made by the Lenders to a Borrower
shall be evidenced, upon request by any Lender, by a promissory note of such
Borrower payable to each Lender in substantially the form of Exhibit 2.7(a)
hereto (the “Revolving Loan Notes”) and in a principal amount equal to the
amount of such Lender’s Commitment Percentage of the Revolving Loan Commitment
as originally in effect.

(b) Competitive Bid Loan Notes. The Competitive Bid Loans made by the Lenders to
a Borrower shall be evidenced, upon request by any Lender, by a promissory note
of such Borrower payable to each Lender in substantially the form of Exhibit
2.7(b) hereto (the “Competitive Bid Loan Notes”) and in a principal amount equal
to the Revolving Loan Commitment as originally in effect.

The date, amount, type, interest rate and duration of Interest Period (if
applicable) of each Loan made by each Lender to each Borrower, and each payment
made on account of the principal thereof, shall be recorded by such Lender on
its books; provided that the failure of such Lender to make any such recordation
or endorsement shall not affect the obligations of such Borrower to make a
payment when due of any amount owing hereunder or under any Note in respect of
the Loans to be evidenced by such Note, and each such recordation or endorsement
shall be conclusive and binding absent manifest error.

 

22



--------------------------------------------------------------------------------

2.8 Extension of Maturity Date

(a) On any anniversary of the Closing Date prior to the Maturity Date, the
Borrowers may request to extend the then-applicable Maturity Date (the “Existing
Maturity Date”) for an additional one-year period (an “Extension Period”) to the
date that is one year after the Existing Maturity Date (the “Requested Maturity
Date”); provided that the Borrowers may extend the Maturity Date for a maximum
two (2) such Extension Periods. The Borrowers may make such request in a notice
given as herein provided and substantially in the form attached hereto as
Exhibit 2.8(a) (the “Extension of Maturity Date Request”) to the Administrative
Agent not less than 30 days and not more than 90 days prior to any anniversary
of the Closing Date, so long as (i) each of the representations and warranties
contained in Section 7 and in the other Credit Documents shall be true and
correct in all material respects on and as of the date of such notice and as of
the commencement date of the relevant Extension Period as if made on and as of
each date (or, if any such representation and warranty is expressly stated to
have been made as of a specific date, as of such specific date) and (ii) no
Default or Event of Default shall have occurred and be continuing on the date of
such notice and as of the commencement date of the relevant Extension Period.
Each Lender, acting in its sole discretion, shall, not later than a date 30 days
after its receipt of any such notice from the Administrative Agent, notify the
Borrowers and the Administrative Agent in writing of its election to extend or
not to extend the Existing Maturity Date with respect to its Commitment. Any
Lender which shall not timely notify the Borrowers and the Administrative Agent
of its election to extend the Existing Maturity Date shall be deemed not to have
elected to extend the Existing Maturity Date with respect to its Commitment (any
Lender who timely notifies the Borrowers and the Administrative Agent of an
election not to extend or fails to timely notify the Borrowers and the
Administrative Agent of its election being referred to as a “Terminating Lender”
and all such Lenders, collectively, the “Terminating Lenders”). The election of
any Lender to agree to a requested extension shall not obligate any other Lender
to agree to such requested extension.

(b) If and only if (i) one or more Lenders shall have agreed in writing during
the 30 day period referred to in Section 2.8(a) to extend the Existing Maturity
Date and (ii) the Borrowers shall have submitted to the Administrative Agent, on
the commencement date of the relevant Extension Period, a certificate of the
Borrowers, substantially in the form of Exhibit 2.8(b) (the “Extension of
Maturity Date Certificate”), stating that (x) the representations and warranties
made by each Borrower in or pursuant to the Credit Documents are true and
correct in all material respects on and as of the date thereof (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (y) no Default or Event of Default
by each Borrower has occurred and is continuing, then (A) the Commitments of the
Lenders other than Terminating Lenders (the “Continuing Lenders”, each a
“Continuing Lender”) shall, subject to the other provisions of this Credit
Agreement, be extended to the Requested Maturity Date specified in the Extension
of Maturity Date Request from the Borrowers, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested Maturity Date, provided
that if such date is not a Business Day, then such Requested Maturity Date shall
be the next succeeding Business Day and (B) the Commitments and L/C Commitment
share (if

 

23



--------------------------------------------------------------------------------

applicable) of the Terminating Lenders shall continue until the Existing
Maturity Date and shall then terminate, and as to the Terminating Lenders, the
term “Maturity Date”, as used herein, shall continue to mean the Existing
Maturity Date. The Administrative Agent shall promptly notify (x) the Lenders of
any Extension of Maturity Date Request, (y) the Lenders and the Borrowers of any
extension of the Existing Maturity Date pursuant to this Section 2.8 and (z) the
Borrowers and the Lenders of any Lender which becomes a Terminating Lender.

(c) In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with paragraph 2.8(b) above and, in connection
with such extension, there are Terminating Lenders, the Borrowers may, at their
own expense and in their sole discretion and prior to the Existing Maturity
Date, require any Terminating Lender to transfer and assign its interests,
rights and obligations under this Credit Agreement in accordance with
Section 4.5 to an Eligible Assignee that shall assume such assigned obligations
and that shall agree that its Commitment will expire on the Maturity Date in
effect for Continuing Lenders; provided, however, that the Borrowers shall have
given written notice to the Administrative Agent in the case of an assignee that
is not a Lender. Any such Eligible Assignee’s initial Maturity Date shall be the
Maturity Date in effect for the Continuing Lenders at the time of such
assignment. The Borrowers shall not be permitted to require a Lender to assign
any part of its interests, rights and obligations under this Credit Agreement
pursuant to this Section 2.8(c) unless the Borrowers have notified such Lender
of their intention to require the assignment thereof at least ten days prior to
the proposed assignment date. Any Eligible Assignee which becomes a Lender as a
result of such an assignment made pursuant to this Section 2.8(c) shall be
deemed to have consented to the applicable Extension of Maturity Date Request
and, therefore, shall not be a Terminating Lender.

(d) Revolving Loans or L/C Obligations owing to any Terminating Lender on the
Existing Maturity Date with respect to such Terminating Lender shall be repaid
in full, with accrued interest and all other amounts then due and owing thereon,
on the Existing Maturity Date with respect to such Terminating Lender.

2.9 Adjustment of Sublimits.

So long as no Event of Default exists with respect to any Borrower and the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents (excluding clause (ii) of the second paragraph of Section 7.6)
are true and correct in all material respects on and as of the date of a
Sublimit Adjustment Letter with the same effect as if made on such date (or, if
any such representation and warranty is expressly stated to have been made as of
a specific date, as of such specific date), upon five Business Days’ notice to
the Administrative Agent pursuant to a Sublimit Adjustment Letter substantially
in the form of Exhibit 2.9, the Borrowers may up to six times in a calendar year
reallocate the amounts of their Sublimits between their respective Sublimits,
provided that in calendar year 2010 the Borrowers may reallocate their Sublimits
hereunder only twice.

 

24



--------------------------------------------------------------------------------

SECTION 3. PAYMENTS

3.1 Interest.

(a) Interest Rate.

(i) All Base Rate Loans made to a Borrower shall accrue interest at the Base
Rate with respect to such Borrower.

(ii) All Eurodollar Loans made to a Borrower shall accrue interest at the
Adjusted Eurodollar Rate with respect to such Borrower applicable to such
Eurodollar Loan.

(iii) All Competitive Bid Loans shall accrue interest at the applicable
Competitive Bid Rate with respect to each Competitive Bid Loan.

(b) Default Rate of Interest. Upon the occurrence, and during the continuance,
of an Event of Default with respect to any Borrower, the principal of and, to
the extent permitted by law, interest on the Loans outstanding to such Borrower
and any other amounts owing by such Borrower hereunder or under the other Credit
Documents shall bear interest, payable on demand, at a per annum rate equal to
2% plus the rate which would otherwise be applicable (or if no rate is
applicable, then the rate for Loans outstanding to such Borrower that are Base
Rate Loans plus 2% per annum).

(c) Interest Payments. Interest on Loans shall be due and payable in arrears on
each Interest Payment Date.

3.2 Prepayments.

(a) Voluntary Prepayments. Each Borrower shall have the right to prepay Loans
made to it in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 4.3 hereof and
(ii) each such partial prepayment of Loans shall be in the minimum principal
amount of $10,000,000. Amounts prepaid hereunder shall be applied as such
Borrower may elect; provided that if such Borrower fails to specify the
application of a voluntary prepayment then such prepayment shall be applied in
each case first to Base Rate Loans of such Borrower and then to Eurodollar
Revolving Loans of such Borrower in direct order of Interest Period maturities.

(b) Mandatory Prepayments. If at any time the amount of the Utilized Revolving
Commitment exceeds the Revolving Loan Commitment, one or more of the Borrowers
shall immediately make a principal payment to the Administrative Agent in the
manner and in an amount necessary to be in compliance with Section 2.1 hereof.
Any payments made under this Section 3.2(b) shall be subject to Section 4.3
hereof and shall be applied first to Base Rate Loans of the relevant Borrower,
then to Eurodollar Revolving Loans of the relevant Borrower in direct order of
Interest Period maturities, then to Competitive Bid Loans of the relevant
Borrower pro rata among all Lenders holding same.

 

25



--------------------------------------------------------------------------------

3.3 Payment in Full at Maturity.

On the Maturity Date, the entire outstanding principal balance of all Loans,
together with accrued but unpaid interest and all other sums owing under this
Credit Agreement, shall be due and payable in full, unless accelerated sooner
pursuant to Section 10 hereof.

3.4 Fees

(a) Facility Fees.

(i) In consideration of the Revolving Loan Commitment being made available by
the Lenders hereunder, DRI agrees to pay to the Administrative Agent, for the
pro rata benefit of each Lender (except as otherwise provided in Section 12.9
with respect to a Defaulting Lender), a per annum fee equal to the Applicable
Percentage for Facility Fees multiplied by the Revolving Loan Commitment (the
“Facility Fees”).

(ii) The accrued Facility Fees shall be due and payable in arrears on each Fee
Payment Date (as well as on any date that the Revolving Loan Commitment is
reduced) for the immediately preceding fiscal quarter (or portion thereof),
beginning with the first of such dates to occur after the Closing Date.

(b) Administrative Fees. Dominion Resources agrees to pay to the Administrative
Agent an annual fee as agreed to between the Borrowers and the Administrative
Agent.

3.5 Place and Manner of Payments.

All payments of principal, interest, fees, expenses and other amounts to be made
by each Borrower under this Credit Agreement shall be received not later than
2:00 p.m. on the date when due in Dollars and in immediately available funds,
without setoff, deduction, counterclaim or withholding of any kind, by the
Administrative Agent at its offices in Cleveland, Ohio, except payments to be
made directly to an Issuing Lender as provided herein. Each Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to the
Administrative Agent, the Loans, fees or other amounts payable by such Borrower
hereunder to which such payment is to be applied (and in the event that it fails
to specify, or if such application would be inconsistent with the terms hereof,
the Administrative Agent, shall distribute such payment to the Lenders in such
manner as it reasonably determines in its sole discretion).

3.6 Pro Rata Treatment.

Except to the extent otherwise provided herein, all Revolving Loans, each
payment or prepayment of principal of any Revolving Loan, each payment of
interest on the Revolving Loans, each payment of Facility Fees and Letter of
Credit Fees, each reduction of the Revolving Loan Commitment, and each
conversion or continuation of any Revolving Loans, shall be allocated pro rata
among the Lenders in accordance with the respective Commitment Percentages.

 

26



--------------------------------------------------------------------------------

3.7 Computations of Interest and Fees.

(a) Except for Base Rate Loans computed using the Prime Rate, on which interest
shall be computed on the basis of a 365 or 366 day year as the case may be, all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days.

(b) It is the intent of the Lenders and each Borrower to conform to and contract
in strict compliance with applicable usury law from time to time in effect. All
agreements between the Lenders and the Borrowers are hereby limited by the
provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum non-usurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum non-usurious amount, any such construction shall be
subject to the provisions of this paragraph and such documents shall be
automatically reduced to the maximum non-usurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
of the relevant Borrower and not to the payment of interest, or refunded to the
relevant Borrower or the other payor thereof if and to the extent such amount
which would have been excessive exceeds such unpaid principal amount of the
Loans of the relevant Borrower. The right to demand payment of the Loans of any
Borrower or any other indebtedness evidenced by any of the Credit Documents does
not include the right to receive any interest which has not otherwise accrued on
the date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such indebtedness does not exceed the maximum
non-usurious amount permitted by applicable law.

3.8 Sharing of Payments.

Each Lender agrees that, in the event that any Lender shall obtain payment in
respect of any Revolving Loan or L/C Obligation owing to such Lender under this
Credit Agreement through the exercise of a right of set-off, banker’s lien,
counterclaim or otherwise (including, but not limited to, pursuant to the
Bankruptcy Code) in excess of its pro rata share as provided for in this Credit
Agreement, such Lender shall promptly purchase from the other Lenders a
participation in such Loans, in such amounts and with such other adjustments
from time to time, as shall be equitable in order that all Lenders share such
payment in accordance with their respective ratable shares as provided for in
this Credit Agreement. Each Lender further agrees that if a payment to a Lender
(which is obtained by such Lender through the exercise of a right of set-off,
banker’s lien, counterclaim or otherwise) shall be rescinded or must otherwise
be restored, each Lender which shall have shared the benefit of such payment
shall, by

 

27



--------------------------------------------------------------------------------

repurchase of a participation theretofore sold, return its share of that benefit
to each Lender whose payment shall have been rescinded or otherwise restored.
Each Borrower agrees that any Lender so purchasing such a participation in Loans
made to such Borrower may, to the fullest extent permitted by law, exercise all
rights of payment, including set-off, banker’s lien or counterclaim, with
respect to such participation as fully as if such Lender were a holder of such
Loan or other obligation in the amount of such participation. Except as
otherwise expressly provided in this Credit Agreement, if any Lender shall fail
to remit to the Administrative Agent or any other Lender an amount payable by
such Lender to the Administrative Agent or such other Lender pursuant to this
Credit Agreement on the date when such amount is due, such payments shall accrue
interest thereon, for each day from the date such amount is due until the day
such amount is paid to the Administrative Agent or such other Lender, at a rate
per annum equal to the Federal Funds Rate.

3.9 Evidence of Debt.

(a) Each Lender shall maintain an account or accounts evidencing each Loan made
by such Lender to a Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender by or for the account of
each Borrower from time to time under this Credit Agreement. Each Lender will
make reasonable efforts to maintain the accuracy of its account or accounts and
to promptly update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register for each Borrower
pursuant to Section 12.3(c), and a subaccount for each Lender, in which
Registers and subaccounts (taken together) shall be recorded (i) the amount,
type and Interest Period of each such Loan hereunder in accordance with the
documents submitted by a Borrower under Section 2.2, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrowers and each Lender’s share
thereof. The Administrative Agent will make reasonable efforts to maintain the
accuracy of the subaccounts referred to in the preceding sentence and to
promptly update such subaccounts from time to time, as necessary.

(c) The entries made in the accounts, Registers and subaccounts maintained
pursuant to subsection (b) of this Section 3.9 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of each Borrower
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Registers or such
subaccounts, as applicable, or any error therein, shall not in any manner affect
the obligation of any Borrower to repay the Loans made by such Lender to such
Borrower in accordance with the terms hereof.

 

28



--------------------------------------------------------------------------------

SECTION 4. ADDITIONAL PROVISIONS REGARDING LOANS

4.1 Eurodollar Loan Provisions.

(a) Unavailability. In the event that the Administrative Agent shall have
determined in good faith (i) that U.S. dollar deposits in the principal amounts
requested with respect to a Eurodollar Loan are not generally available in the
London interbank Eurodollar market or (ii) that reasonable means do not exist
for ascertaining the Eurodollar Rate, the Administrative Agent shall, as soon as
practicable thereafter, give notice of such determination to the Borrowers and
the Lenders. In the event of any such determination under clauses (i) or
(ii) above, until the Administrative Agent shall have advised the Borrowers and
the Lenders that the circumstances giving rise to such notice no longer exist,
(A) any request by a Borrower for Eurodollar Loans shall be deemed to be a
request for Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the case
may be), and (B) any request by a Borrower for conversion into or continuation
of Eurodollar Revolving Loans shall be deemed to be a request for conversion
into or continuation of Base Rate Loans.

(b) Change in Legality.

(i) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for any Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the relevant Borrower and to the Administrative Agent, such
Lender may:

(A) declare that Eurodollar Loans, and conversions to or continuations of
Eurodollar Loans, will not thereafter be made by such Lender to such Borrower
hereunder, whereupon any request by such Borrower for, or for conversion into or
continuation of, Eurodollar Loans shall, as to such Lender only, be deemed a
request for, or for conversion into or continuation of, Base Rate Loans (or
Absolute Rate Competitive Bid Loans, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(B) require that all outstanding Eurodollar Loans made by it to such Borrower be
converted to Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the
case may be) in which event all such Eurodollar Loans shall be automatically
converted to Base Rate Loans (or Absolute Rate Competitive Bid Loans, as the
case may be).

In the event any Lender shall exercise its rights under clause (A) or (B) above,
all payments and prepayments of principal which would otherwise have been
applied to repay the Eurodollar Loans that would have been made by such Lender
to such Borrower or the converted Eurodollar Loans of such Lender to such
Borrower shall instead be applied to repay the Base Rate Loans (or Absolute Rate
Competitive Bid Loans, as the case may be) made by such Lender to such Borrower
in lieu of, or resulting from the conversion of, such Eurodollar Loans.

(c) Increased Costs. If at any time a Lender or Issuing Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to the making, the commitment to make or the maintaining of any
Eurodollar Loan or the issuance, the commitment to issue or the maintaining of
any Letter of Credit or any participation therein

 

29



--------------------------------------------------------------------------------

because of (i) any change since the date of this Credit Agreement in any
applicable law, governmental rule, regulation, guideline or order (or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, guideline or such order) including,
without limitation, the imposition, modification or deemed applicability of any
reserves, deposits or similar requirements (such as, for example, but not
limited to, a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Adjusted Eurodollar Rate) or (ii) other circumstances
affecting the London interbank Eurodollar market; then the relevant Borrower
shall pay to such Lender or Issuing Lender promptly upon written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender or Issuing
Lender may determine in its sole discretion) as may be required to compensate
such Lender or Issuing Lender for such increased costs or reductions in amounts
receivable hereunder.

Each determination and calculation made by a Lender or Issuing Lender under this
Section 4.1 shall, absent manifest error, be binding and conclusive on the
parties hereto.

4.2 Capital Adequacy.

If any Lender or Issuing Lender determines that the adoption or effectiveness,
after the date hereof, of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by such Lender or Issuing Lender (or its parent corporation) with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or Issuing Lender’s (or
parent corporation’s) capital or assets as a consequence of its commitments or
obligations hereunder to any Borrower to a level below that which such Lender or
Issuing Lender (or its parent corporation) could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s or Issuing Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender or Issuing Lender, the
relevant Borrower shall pay to such Lender or Issuing Lender such additional
amount or amounts (but without duplication of any amounts payable under
Section 4.1(c)) as will compensate such Lender or Issuing Lender (or its parent
corporation) for such reduction. Each determination by any such Lender or
Issuing Lender of amounts owing under this Section 4.2 shall, absent manifest
error, be conclusive and binding on the parties hereto.

 

30



--------------------------------------------------------------------------------

4.3 Compensation.

Each Borrower shall compensate each Lender, upon its written request, for all
reasonable losses, expenses and liabilities (including, without limitation, any
loss, expense or liability incurred by reason of the liquidation or reemployment
of deposits or other funds required by the Lender to fund its Eurodollar Loans
to such Borrower) which such Lender may sustain:

(a) if for any reason (other than a default by such Lender or the Administrative
Agent) a borrowing of Eurodollar Loans or Absolute Rate Competitive Bid Loans to
such Borrower does not occur on a date specified therefor in a Notice of
Borrowing or Competitive Bid Request to such Borrower, as the case may be;

(b) if any repayment, continuation or conversion of any Eurodollar Loan or
Absolute Rate Competitive Bid Loan by such Borrower occurs on a date which is
not the last day of an Interest Period applicable thereto, including, without
limitation, in connection with any demand, acceleration, mandatory prepayment or
otherwise (including any demand under this Section 4); or

(c) if such Borrower fails to repay its Eurodollar Loans or Absolute Rate
Competitive Bid Loan when required by the terms of this Credit Agreement.

Calculation of all amounts payable to a Lender under this Section 4.3 shall be
made as though the Lender has actually funded its relevant Eurodollar Loan
through the purchase of a Eurodollar deposit bearing interest at the Eurodollar
Rate in an amount equal to the amount of that Loan, having a maturity comparable
to the relevant Interest Period and through the transfer of such Eurodollar
deposit from an offshore office of that Lender to a domestic office of that
Lender in the United States of America; provided, however, that each Lender may
fund each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section 4.3.

4.4 Taxes.

(a) Tax Liabilities. Any and all payments by a Borrower hereunder or under any
of the Credit Documents shall be made, in accordance with the terms hereof and
thereof, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding taxes measured by net income and
franchise taxes imposed on the Administrative Agent or any Lender by the
jurisdiction under the laws of which the Administrative Agent or such Lender is
organized or transacting business or any political subdivision thereof and any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which Borrower is located (all such
non-excluded taxes, being hereinafter referred to as “Taxes”). If such Borrower
shall be required by law to deduct any Taxes or Other Taxes (as defined in
Section 4.4(b)) from or in respect of any sum payable hereunder to the
Administrative Agent or any Lender, as applicable, as determined in good faith
by the applicable Withholding Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.4) the
Administrative Agent or such Lender, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, (iii) such Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law, and (iv) such Borrower shall deliver to the Administrative Agent
or such Lender, as the case may be, evidence of such payment to the relevant
Governmental Authority.

 

31



--------------------------------------------------------------------------------

(b) Other Taxes. In addition, each Borrower agrees to pay, upon notice from a
Lender and prior to the date when penalties attach thereto, all present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies of the United States or any state or political subdivision
thereof or any applicable foreign jurisdiction that arise from any payment made
hereunder by such Borrower or from the execution, delivery or registration of,
or otherwise from such Borrower’s participation with respect to, this Credit
Agreement or any other Credit Document, including any interest, addition to tax
or penalties applicable thereto (collectively, the “Other Taxes”) to the
relevant Governmental Authority in accordance with applicable law.

(c) If (i) a Borrower fails to pay any Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) a Borrower fails to comply with
Section 4.4(a)(iv) above or (iii) any Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, such Borrower shall indemnify the
Administrative Agent or the Lenders, as the case may be, for such amounts and
any incremental taxes, interest or penalties paid by the Administrative Agent or
any Lender, as the case may be, solely as a result of any such failure, in the
case of (i) and (ii), or any such direct imposition, in the case of (iii).
Notwithstanding the foregoing, no amounts shall be payable by a Borrower
pursuant to this Section 4.4(c) to the extent that such Taxes or Other Taxes
resulted solely from the applicable Lender’s failure to submit to the Borrowers
and the Administrative Agent on or before the Closing Date (or, in the case of a
Person that becomes a Lender after the Closing Date by assignment, promptly upon
such assignment) the applicable forms described in Section 4.4(f).

(d) Without duplication of any amounts paid to the Administrative Agent pursuant
to Section 11.7, each Lender shall indemnify the Administrative Agent for the
full amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.

(e) Refunds. If a Lender or the Administrative Agent (as the case may be) shall
become aware that it is entitled to claim a refund (or a refund in the form of a
credit) (each, a “Refund”) from a Governmental Authority (as a result of any
error in the amount of Taxes or Other Taxes paid to such Governmental Authority
or otherwise) of Taxes or Other Taxes which a Borrower has paid, or with respect
to which a Borrower has paid additional amounts, pursuant to this Section 4.4,
it shall promptly notify such Borrower of the availability of such Refund and
shall, within 30 days after receipt of written notice by such Borrower, make a
claim to such Governmental Authority for such Refund at such Borrower’s expense
if, in the judgment of such Lender or the Administrative Agent (as the case may
be), the making of such claim will not be otherwise materially disadvantageous
to it; provided that nothing in this subsection (e) shall be construed to
require any Lender or the Administrative Agent to institute any administrative
proceeding (other than the filing of a claim for any such Refund) or judicial
proceeding to obtain such Refund.

 

32



--------------------------------------------------------------------------------

If a Lender or the Administrative Agent (as the case may be) receives a Refund
from a Governmental Authority (as a result of any error in the amount of Taxes
or Other Taxes paid to such Governmental Authority or otherwise) of any Taxes or
Other Taxes which have been paid by a Borrower, or with respect to which a
Borrower has paid additional amounts pursuant to this Section 4.4, it shall
promptly pay to such Borrower the amount so received (but only to the extent of
payments made, or additional amounts paid, by such Borrower under this
Section 4.4 with respect to Taxes or Other Taxes giving rise to such Refund),
net of all reasonable out-of-pocket expenses (including the net amount of taxes,
if any, imposed on such Lender or the Administrative Agent with respect to such
Refund) of such Lender or Administrative Agent, and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
Refund); provided, however, that such Borrower, upon the request of Lender or
the Administrative Agent, agrees to repay the amount paid over to such Borrower
(plus penalties, interest or other charges) to such Lender or the Administrative
Agent in the event such Lender or the Administrative Agent is required to repay
such Refund to such Governmental Authority. Nothing contained in this
Section 4.4(e) shall require any Lender or the Administrative Agent to make
available any of its tax returns (or any other information that it deems to be
confidential or proprietary).

(f) Tax Forms. (i) Each Lender (which, for purposes of this Section 4.4, shall
include any Affiliate of a Lender that makes any Eurodollar Loan pursuant to the
terms of this Credit Agreement) that is not a “United States person” (as such
term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrowers and the Administrative Agent on or before the Closing Date (or, in the
case of a Person that becomes a Lender after the Closing Date by assignment,
promptly upon such assignment), two duly completed and signed copies of
(A) either Form W-8BEN, or any applicable successor form, of the United States
Internal Revenue Service entitling such Lender to a complete exemption from
withholding on all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Note, Form W-8ECI or W-8IMY, as applicable, or any
applicable successor form, of the United States Internal Revenue Service
relating to all amounts to be received by such Lender pursuant to this Credit
Agreement and/or the Notes and, if applicable, (B) Form W-8BEN of the United
States Internal Revenue Service entitling such Lender to receive a complete
exemption from United States backup withholding tax. Each such Lender shall,
from time to time after submitting either such form, submit to the Borrowers and
the Administrative Agent such additional duly completed and signed copies of
such forms (or such successor forms or other documents as shall be adopted from
time to time by the relevant United States taxing authorities) as may be
(1) reasonably requested in writing by the Borrowers or the Administrative Agent
and (2) appropriate under then current United States laws or regulations.

(ii) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrowers and the
Administrative Agent on or before the Closing Date (or, in the case of a Person
that becomes a Lender after the Closing Date by assignment, promptly upon such
assignment), two duly completed and signed copies of Form W-9, or any applicable
successor form, of the United States Internal Revenue Service certifying that
such Lender is exempt from United States federal withholding and backup
withholding tax. Each such Lender shall, from time to time after submitting such
form, submit to the Borrowers and the Administrative Agent such additional duly
completed and signed copies

 

33



--------------------------------------------------------------------------------

of such forms (or such successor forms or other documents as shall be adopted
from time to time by the relevant United States taxing authorities) as may be
(1) reasonably requested in writing by the Borrowers or the Administrative Agent
and (2) appropriate under then current United States laws or regulations.

4.5 Mitigation; Mandatory Assignment.

The Administrative Agent and each Lender shall use reasonable efforts to avoid
or mitigate any increased cost or suspension of the availability of an interest
rate under Sections 4.1 through 4.4 above to the greatest extent practicable
(including transferring the Loans to another lending office or Affiliate of a
Lender) unless, in the opinion of the Administrative Agent or such Lender, such
efforts would be likely to have an adverse effect upon it. In the event a Lender
makes a request to a Borrower for additional payments in accordance with, or
exercises any of its rights under, Section 4.1, 4.2 or 4.4, then, provided that
no Default or Event of Default with respect to such Borrower has occurred and is
continuing at such time, such Borrower may, at its own expense (such expense to
include any transfer fee payable to the Administrative Agent under
Section 12.3(b) and any expense pursuant to Section 4 hereof) and in its sole
discretion, require such Lender to transfer and assign in whole (but not in
part), without recourse (in accordance with and subject to the terms and
conditions of Section 12.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other Governmental
Authority and (b) the Borrowers or such Eligible Assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 4.1 through 4.4 hereof.

SECTION 5. LETTERS OF CREDIT

5.1 L/C Commitment (a) As of the Closing Date, the existing letters of credit
set forth on Schedule 5.1 shall be deemed Letters of Credit hereunder. Subject
to the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the other Lenders set forth in Section 5.4(a), agrees to issue new
letters of credit (“Letters of Credit”) for the account of the relevant Borrower
and for the benefit of such Borrower or any Subsidiary of such Borrower on any
Business Day from the Closing Date until the date that is ten Business Days
prior to the Maturity Date in such form as may be approved from time to time by
such Issuing Lender; provided that such Issuing Lender shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, (i) the
L/C Obligations would exceed the L/C Commitment (ii) the aggregate amount of the
Utilized Revolving Commitments would be greater than the Revolving Loan
Commitments or (iii) the Utilized Revolving Commitments of such Borrower would
exceed such Borrower’s Sublimit. Each Letter of Credit shall (i) be denominated
in Dollars, (ii) have a face amount of at least $100,000 (unless otherwise
agreed by the applicable Issuing Lender) and expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the date that is five
Business Days prior to the Maturity Date; provided, that, if one or more Letters
of Credit shall at any time have an expiry date that is later

 

34



--------------------------------------------------------------------------------

than the Maturity Date, the relevant Borrower shall, not later than (i) five
days preceding the Maturity Date, cash collateralize in accordance with
Section 5.9, on terms and conditions satisfactory to the Administrative Agent
and Issuing Lenders, an amount equal to the L/C Obligations with respect to such
Letters of Credit, if the relevant Borrower’s Rating in effect is at least BBB-
as published by S&P, is at least Baa3 as published by Moody’s and is at least
BBB- as published by Fitch or (ii) fifteen days preceding the Maturity Date,
cash collateralize in accordance with Section 5.9, on terms and conditions
reasonably satisfactory to the Administrative Agent and Issuing Lenders, an
amount equal to the L/C Obligations with respect to such Letters of Credit if
the relevant Borrower’s Rating in effect is lower than BBB- as published by S&P,
is lower than Baa3 as published by Moody’s or is lower than BBB- as published by
Fitch; provided, further, that the obligations under this Section 5 in respect
of such Letters of Credit of (i) the Borrowers shall survive the Maturity Date
and shall remain in effect until no such Letters of Credit remain outstanding
and (ii) each Lender shall be reinstated, to the extent any such cash
collateral, the application thereof or reimbursement in respect thereof is
required to be returned to the Borrowers by an Issuing Lender after the Maturity
Date. Amounts held in such cash collateral account shall be held and applied by
the Administrative Agent in the manner and for the purposes set forth in
Section 10.2(c).

(b) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit if such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law.

(c) Each Issuing Lender’s share of the aggregate L/C Commitment (so determined)
shall not exceed the amount that such Issuing Lender has agreed shall be its
“Maximum L/C Commitment”. Each Issuing Lender listed in the Allocation
Memorandum hereby agrees that its “Maximum L/C Commitment” shall be the amount
set forth opposite the name of such Issuing Lender in the Allocation Memorandum.
The “Maximum L/C Commitment” of any Issuing Lender that becomes an Issuing
Lender after the date hereof pursuant to the definition of the “Issuing Lender”
shall be the amount specified by the Joint Lead Arrangers in consultation with
and satisfactory to the Borrowers and such Issuing Lender. In no event shall any
Issuing Lender be obligated to increase its “Maximum L/C Commitment” upon any
Commitment Increase pursuant to Section 2.6. Concurrently with any reduction of
the Revolving Loan Commitments pursuant to Section 2.5, the “Maximum L/C
Commitment” of each Issuing Lender shall be automatically reduced pro rata.

5.2 Procedure for Issuance of Letter of Credit. The Borrowers may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of such Issuing Lender and such other
certificates, documents and other papers and information as such Issuing Lender
may request. Upon receipt of any Application, such Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall such Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by such
Issuing Lender and the relevant Borrower. The Issuing

 

35



--------------------------------------------------------------------------------

Lender shall furnish a copy of such Letter of Credit to the relevant Borrower
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

5.3 Fees and Other Charges. (a) The Borrowers will pay a fee (“Letter of Credit
Fees”) on all outstanding Letters of Credit at a per annum rate equal to the
Applicable Percentage then in effect with respect to Eurodollar Loans, shared
ratably among the Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date. In addition, in accordance with the Fee Letter the
relevant Borrower shall pay to each Issuing Lender for its own account a
fronting fee on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each Fee Payment Date after the issuance date.

(b) In addition to the foregoing fees, the relevant Borrower shall pay or
reimburse each Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by such Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

5.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from such Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
such Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by such Issuing Lender thereunder.
Each L/C Participant unconditionally and irrevocably agrees with each Issuing
Lender that, if a draft is paid under any Letter of Credit for which such
Issuing Lender is not reimbursed in full by the relevant Borrower in accordance
with the terms of this Credit Agreement, such L/C Participant shall pay to such
Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Commitment Percentage
of the amount of such draft, or any part thereof, that is not so reimbursed.

(b) If any amount required to be paid by any L/C Participant to an Issuing
Lender pursuant to Section 5.4(a) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 5.4(a) is not
made available to an Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the Base Rate. A certificate
of such Issuing Lender submitted to any L/C Participant with respect to any
amounts owing under this Section shall be conclusive in the absence of manifest
error.

 

36



--------------------------------------------------------------------------------

(c) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 5.4(a), such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrowers or
otherwise, including proceeds of collateral applied thereto by such Issuing
Lender), or any payment of interest on account thereof, such Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by an Issuing Lender
shall be required to be returned by such Issuing Lender, such L/C Participant
shall return to such Issuing Lender the portion thereof previously distributed
by such Issuing Lender to it.

5.5 Reimbursement Obligation of the Borrowers. The Borrowers agree to reimburse
each Issuing Lender on the Business Day next succeeding each Business Day on
which such Issuing Lender notifies the relevant Borrower of the date and amount
of a draft presented under any Letter of Credit and paid by such Issuing Lender
for the amount of (a) such draft so paid and (b) any taxes, fees, charges or
other costs or expenses incurred by such Issuing Lender in connection with such
payment. Each such payment shall be made to the Issuing Lender at its address
for notices referred to herein in Dollars and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full (i) at the Base Rate until the
Business Day next succeeding the date of the relevant notice and
(ii) thereafter, at the rate set forth in Section 3.1(b).

5.6 Obligations Absolute. The Borrowers’ obligations under this Section 5 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that any Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrowers also agree with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the relevant Borrower’s
Reimbursement Obligations under Section 5.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of any Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender. The Borrowers agree that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents shall be binding on the Borrowers and shall not result in
any liability of the Issuing Lender to any Borrower unless a court of competent
jurisdiction determines that such action has been taken or omitted in violation
of the relevant standards of care specified in the Uniform Commercial Code of
the State of New York and constitutes gross negligence or willful misconduct on
the part of the Issuing Lender.

5.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the relevant
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the relevant Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to

 

37



--------------------------------------------------------------------------------

any payment obligation expressly provided for in such Letter of Credit, be
limited to determining that the documents (including each draft) delivered under
such Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit, subject to Section 5.6.

5.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 5, the
provisions of this Section 5 shall control.

5.9 Cash collateral.

For purposes of this Credit Agreement, providing “cash collateral” for, or to
“cash collateralize” a Letter of Credit means to pledge and deposit with or
deliver to the Administrative Agent, for the benefit of the Issuing Lenders and
the L/C Participant, as collateral for the L/C Obligations, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the undrawn amount of such Letter of Credit and
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers. The Borrowers hereby grant to the
Administrative Agent, for the benefit of each Issuing Lender and L/C
Participant, a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. All cash collateral shall be
maintained in a blocked deposit account with the Administrative Agent.

SECTION 6. CONDITIONS PRECEDENT

6.1 Closing Conditions. The obligation of the Lenders to enter into the Credit
Documents is subject to satisfaction of the following conditions (all documents
described below to be in form and substance acceptable to the Lenders), on or
before September 24, 2010:

(a) Credit Documents. Receipt by the Administrative Agent of duly executed
copies of: (i) this Credit Agreement and (ii) the other Credit Documents.

(b) Corporate Documents. Receipt by the Administrative Agent of the following:

(i) Charter Documents. Copies of the articles of incorporation or other charter
documents of each Borrower certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of the
relevant Borrower to be true and correct as of the Closing Date.

(ii) Bylaws. A copy of the bylaws of each Borrower certified by a secretary or
assistant secretary of the relevant Borrower to be true and correct as of the
Closing Date.

(iii) Resolutions. Copies of resolutions of the Board of Directors of each
Borrower approving and adopting the Credit Documents, the transactions
contemplated herein and therein and authorizing execution and delivery thereof,
certified by a secretary or assistant secretary of the relevant Borrower to be
true and correct and in force and effect as of the Closing Date.

 

38



--------------------------------------------------------------------------------

(iv) Good Standing. Copies of certificates of good standing, existence or its
equivalent with respect to each Borrower certified as of a recent date by the
appropriate Governmental Authorities of its jurisdiction of incorporation.

(c) Closing Certificate. Receipt by the Administrative Agent of a certificate of
each Borrower, dated the Closing Date, substantially in the form of
Exhibit 6.1(c), executed by any Assistant Treasurer and the Secretary or any
Assistant Secretary of such Borrower, and attaching the documents referred to in
subsections 6.1(b).

(d) [Reserved]

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented.

(f) Opinion of Counsel. Receipt by the Administrative Agent of an opinion, or
opinions, satisfactory in form and content to the Administrative Agent and the
Lenders, addressed to the Administrative Agent and each of the Lenders and dated
as of the Closing Date, substantially in the form of Exhibit 6.1(f), from
McGuireWoods LLP, legal counsel to the Borrowers.

(g) Financial Statements. Receipt and reasonable approval by the Administrative
Agent and the Lenders of the audited financial statements of each Borrower and
its Consolidated Subsidiaries for each of the fiscal years ended as of
December 31, 2008 and December 31, 2009 and the unaudited financial statements
of each Borrower and its Consolidated Subsidiaries dated as of June 30, 2010.

(h) Consents. Receipt by the Administrative Agent of a written representation
from each Borrower that (i) all governmental, shareholder and third party
consents and approvals necessary or, in the reasonable opinion of the
Administrative Agent, advisable in connection with the transactions contemplated
hereby have been received and are in full force and effect and (ii) no condition
or requirement of law exists which could reasonably be likely to restrain,
prevent or impose any material adverse condition on the transactions
contemplated hereby, and receipt by the Administrative Agent of copies of any
required orders of the Virginia State Corporation Commission or any other state
utilities commission approving the relevant Borrower’s execution, delivery and
performance of this Credit Agreement and the borrowings hereunder.

(i) No Default; Representations and Warranties. As of the Closing Date (i) there
shall exist no Default or Event of Default by any Borrower and (ii) all
representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects.

(j) Material Adverse Effect. No event or condition shall have occurred since the
latest date of the financial statements delivered pursuant to Section 6.1(g)
above that has or would be likely to have a Material Adverse Effect on the
Borrowers.

 

39



--------------------------------------------------------------------------------

(k) Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender.

The Administrative Agent shall provide written notice to the Borrowers and the
Lenders upon the occurrence of the Effective Date (as defined in Section 12.15).

6.2 Conditions to Loans and Letters of Credit.

In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make new Loans to any Borrower (including the initial
Loans to be made hereunder) or to issue, renew or participate in any Letter of
Credit unless:

(a) Request. Such Borrower shall have timely delivered a duly executed and
completed Notice of Borrowing, Competitive Bid Request or Application, as
applicable, in conformance with all the terms and conditions of this Credit
Agreement.

(b) Representations and Warranties. The representations and warranties made by
such Borrower in or pursuant to the Credit Documents are true and correct in all
material respects at and as if made as of the date of the funding of the Loans
or issuance or renewal of any Letter of Credit or, if any such representation
and warranty was made as of a specific date, such representation and warranty
was true and correct in all material respects as of such date; provided,
however, that the representation and warranty set forth in clause (ii) of the
second paragraph of Section 7.6 hereof need not be true and correct as a
condition to the making of any Loans or the issuance, renewal or participations
in any Letter of Credit made after the Closing Date.

(c) No Default. On the date of the funding of the Loans or issuance or renewal
of any Letter of Credit, no Default or Event of Default with respect to such
Borrower has occurred and is continuing or would be caused by making the Loans
or issuing the Letter of Credit.

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or issuance or renewal of the Letter of
Credit, the Utilized Revolving Commitment shall not exceed the Revolving Loan
Commitment.

The delivery of each Notice of Borrowing and Application shall constitute a
representation and warranty by such Borrower of the correctness of the matters
specified in subsections (b), (c) and (d) above.

SECTION 7. REPRESENTATIONS AND WARRANTIES

Each Borrower, severally and not jointly, hereby represents and warrants to each
Lender that:

7.1 Organization and Good Standing.

Such Borrower and each Material Subsidiary of such Borrower (other than any
Material Subsidiary that is not a corporation) (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, (b) is duly qualified and in good standing as
a foreign corporation authorized to do business in every

 

40



--------------------------------------------------------------------------------

jurisdiction where the failure to so qualify would have a Material Adverse
Effect on such Borrower and (c) has the requisite corporate power and authority
to own its properties and to carry on its business as now conducted and as
proposed to be conducted. Each Material Subsidiary of such Borrower that is not
a corporation (a) is a legal entity duly organized, existing and in good
standing under the laws of its jurisdiction of organization, (b) is registered
or qualified as an entity authorized to do business in every jurisdiction where
the failure to be so registered or qualified would have a Material Adverse
Effect on such Borrower and (c) has the requisite power and authority to own its
properties and to carry on its business as now conducted and as proposed to be
conducted.

7.2 Due Authorization.

Such Borrower (a) has the requisite corporate power and authority to execute,
deliver and perform this Credit Agreement and the other Credit Documents and to
incur the obligations herein and therein provided for and (b) is duly authorized
to, and has been authorized by all necessary corporate action, to execute,
deliver and perform this Credit Agreement and the other Credit Documents.

7.3 No Conflicts.

Neither the execution and delivery of the Credit Documents and the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by such Borrower will (a) violate or
conflict with any provision of its articles of incorporation or bylaws,
(b) violate, contravene or materially conflict with any law, regulation
(including without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or materially conflict with contractual provisions of, or cause an event of
default under, any indenture, loan agreement, mortgage, deed of trust, contract
or other agreement or instrument to which it is a party or by which it may be
bound, the violation of which could have a Material Adverse Effect on such
Borrower or (d) result in or require the creation of any Lien upon or with
respect to its properties.

7.4 Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required to be obtained or made by such Borrower in connection with such
Borrower’s execution, delivery or performance of this Credit Agreement or any of
the other Credit Documents that has not been obtained or made, other than any
filings with the Securities and Exchange Commission and other Governmental
Authorities that may be required to be made after the date hereof.

7.5 Enforceable Obligations.

This Credit Agreement and the other Credit Documents have been duly executed and
delivered and constitute legal, valid and binding obligations of such Borrower
enforceable against such Borrower in accordance with their respective terms,
except as may be limited by bankruptcy or insolvency laws or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

41



--------------------------------------------------------------------------------

7.6 Financial Condition.

The financial statements provided to the Lenders pursuant to Section 6.1(g) and
pursuant to Section 8.1(a) and (b) present fairly the financial condition,
results of operations and cash flows of such Borrower and its Consolidated
Subsidiaries as of the dates stated therein.

In addition, (i) such financial statements were prepared in accordance with GAAP
and (ii) since the latest date of such financial statements, there have occurred
no changes or circumstances which have had or would be reasonably expected to
have a Material Adverse Effect on such Borrower.

7.7 No Default.

Neither such Borrower nor any of its Material Subsidiaries is in default in any
respect under any contract, lease, loan agreement, indenture, mortgage, security
agreement or other agreement or obligation to which it is a party or by which
any of its properties is bound which default would have or would be reasonably
expected to have a Material Adverse Effect on such Borrower.

7.8 Indebtedness.

As of the Closing Date, the ratio of (a) Total Funded Debt to (b) Capitalization
for each Borrower is less than or equal to .65 to 1.00 (each on a consolidated
basis).

7.9 Litigation.

As of the Closing Date, except as disclosed in such Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2009 and such Borrower’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2010, there are no actions,
suits or legal, equitable, arbitration or administrative proceedings, pending
or, to the knowledge of such Borrower, threatened against such Borrower or a
Material Subsidiary of such Borrower in which there is a reasonable expectation
of an adverse decision which would have or would reasonably be expected to have
a Material Adverse Effect on such Borrower.

7.10 Taxes.

Such Borrower and each Material Subsidiary of such Borrower has filed, or caused
to be filed, all material tax returns (federal, state, local and foreign)
required to be filed by it and paid all material amounts of taxes shown thereon
to be due (including interest and penalties) and has paid all other material
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing by it,
except for such taxes which are not yet delinquent or that are being contested
in good faith and by proper proceedings, and against which adequate reserves are
being maintained in accordance with GAAP.

 

42



--------------------------------------------------------------------------------

7.11 Compliance with Law.

Except as disclosed in such Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2009 and such Borrower’s Quarterly Report for the quarter
ended June 30, 2010, such Borrower and each Material Subsidiary of such Borrower
is in compliance with all laws, rules, regulations, orders and decrees
applicable to it, or to its properties, unless such failure to comply would not
have a Material Adverse Effect on such Borrower.

7.12 ERISA.

To the extent that it would have or would be reasonably expected to have a
Material Adverse Effect on any Borrower, (a) no Reportable Event has occurred
and is continuing with respect to any Plan of such Borrower; (b) no Plan of such
Borrower has an accumulated funding deficiency determined under Section 412 of
the Code; (c) no proceedings have been instituted, or, to the knowledge of such
Borrower, planned to terminate any Plan of such Borrower; (d) neither such
Borrower, nor any member of a Controlled Group including such Borrower, nor any
duly-appointed administrator of a Plan of such Borrower has instituted or
intends to institute proceedings to withdraw from any Multiemployer Pension Plan
(as defined in Section 3(37) of ERISA); and (e) each Plan of such Borrower has
been maintained and funded in all material respects in accordance with its terms
and with the provisions of ERISA applicable thereto.

7.13 Government Regulation.

Such Borrower is not an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended (the “Investment
Company Act”), and is not controlled by such a company, nor is otherwise subject
to regulation under the Investment Company Act.

7.14 Solvency.

Such Borrower is and, after the consummation of the transactions contemplated by
this Credit Agreement and the other Credit Documents, will be Solvent.

SECTION 8. AFFIRMATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans made to it,
together with interest, fees and other obligations hereunder, have been paid in
full and the Commitments and all Letters of Credit hereunder shall have
terminated:

8.1 Information Covenants.

Such Borrower will furnish, or cause to be furnished, to the Administrative
Agent and each Lender:

(a) Annual Financial Statements. As soon as available, and in any event within
120 days after the close of each fiscal year of such Borrower, a Form 10-K as
required to be filed

 

43



--------------------------------------------------------------------------------

with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and the Exchange Act, which includes financial information required by
such Form 10-K, such financial information to be in reasonable form and detail
and audited by Deloitte & Touche or another independent registered public
accounting firm of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified in any respect.

(b) Quarterly Financial Statements. As soon as available, and in any event
within 60 days after the close of each of the first three fiscal quarters of
such Borrower a Form 10-Q as required to be filed with the Securities and
Exchange Commission under the Securities Act of 1933, as amended, and the
Exchange Act, which includes the financial information required by such Form
10-Q, such financial information to be in reasonable form and detail and
accompanied by a certificate of the chief financial officer or treasurer of such
Borrower to the effect that such quarterly financial statements fairly present
in all material respects the financial condition of such Borrower and have been
prepared in accordance with GAAP, subject to changes resulting from audit and
normal year-end audit adjustments.

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 8.1(a) and 8.1(b) above, a certificate of a Responsible
Officer of such Borrower, substantially in the form of Exhibit 8.1(c),
(i) demonstrating compliance with the financial covenant contained in
Section 8.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default by such Borrower exists, or if
any such Default or Event of Default does exist, specifying the nature and
extent thereof and what action such Borrower proposes to take with respect
thereto.

(d) Reports. Promptly upon transmission or receipt thereof, copies of any
publicly available filings and registrations with, and reports to or from, the
Securities and Exchange Commission, or any successor agency, and copies of all
publicly available financial statements, proxy statements, notices and reports
as Dominion Resources shall send to its shareholders.

(e) Notices. Upon such Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent immediately of (i) the
occurrence of an event or condition consisting of a Default or Event of Default
by such Borrower, specifying the nature and existence thereof and what action
such Borrower proposes to take with respect thereto and (ii) the occurrence of
any of the following: (A) the pendency or commencement of any litigation,
arbitral or governmental proceeding against such Borrower or a Material
Subsidiary of such Borrower which, if adversely determined, is likely to have a
Material Adverse Effect on such Borrower, (B) the institution of any proceedings
against such Borrower or a Material Subsidiary of such Borrower with respect to,
or the receipt of notice by such Person of potential liability or responsibility
for violation, or alleged violation of any federal, state or local law, rule or
regulation, the violation of which would likely have a Material Adverse Effect
on such Borrower or (C) any notice or determination concerning the imposition of
any withdrawal liability by a Multiemployer Plan against such Borrower or any of
its ERISA Affiliates, the determination that a Multiemployer Plan is, or is
expected to be, in reorganization within the meaning of Title IV of ERISA or the
termination of any Plan of such Borrower.

 

44



--------------------------------------------------------------------------------

(f) Other Information. With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
such Borrower as the Administrative Agent or the Required Lenders may reasonably
request.

In lieu of furnishing the Lenders the items referred to in this Section 8.1, the
Borrower may make available such items on the Borrower’s corporate website, any
Securities and Exchange Commission website or any such other publicly available
website as notified to the Administrative Agent and the Lenders.

8.2 Preservation of Existence and Franchises.

Such Borrower will do (and will cause each of its Material Subsidiaries to do)
all things necessary to preserve and keep in full force and effect its
(i) existence and (ii) to the extent material to the conduct of the business of
the Borrower or any of its Material Subsidiaries, its rights, franchises and
authority; provided that nothing in this Section 8.2 shall prevent any
transaction otherwise permitted under Section 9.2 or Section 9.3 or any change
in the form of organization (by merger or otherwise) of any Material Subsidiary
of any Borrower so long as such change shall not have an adverse effect on such
Borrower’s ability to perform its obligations hereunder.

8.3 Books and Records.

Such Borrower will keep (and will cause each of its Material Subsidiaries to
keep) complete and accurate books and records of its transactions in accordance
with good accounting practices on the basis of GAAP (including the establishment
and maintenance of appropriate reserves).

8.4 Compliance with Law.

Such Borrower will comply (and will cause each of its Material Subsidiaries to
comply) with all laws, rules, regulations and orders, and all applicable
restrictions imposed by all Governmental Authorities, applicable to it and its
property if noncompliance with any such law, rule, regulation, order or
restriction would be reasonably expected to have a Material Adverse Effect on
such Borrower.

8.5 Payment of Taxes.

Such Borrower will pay and discharge all material taxes, assessments and
governmental charges or levies imposed upon it, or upon its income or profits,
or upon any of its properties, before they shall become delinquent; provided,
however, that such Borrower shall not be required to pay any such tax,
assessment, charge, levy, or claim which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP.

8.6 Insurance.

Such Borrower will at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance and casualty
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.

 

45



--------------------------------------------------------------------------------

8.7 Performance of Obligations.

Such Borrower will perform (and will cause each of its Material Subsidiaries to
perform) in all material respects all of its obligations under the terms of all
agreements that are material to the conduct of the business of the Borrower or
any of its Material Subsidiaries, including all such material indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound, if nonperformance would be reasonably expected to have
a Material Adverse Effect on such Borrower.

8.8 ERISA.

Such Borrower and each of its ERISA Affiliates will (a) at all times make prompt
payment of all contributions (i) required under all employee pension benefit
plans (as defined in Section 3(2) of ERISA) (“Pension Plans”) and (ii) required
to meet the minimum funding standard set forth in ERISA with respect to each of
its Plans; (b) promptly upon request, furnish the Administrative Agent and the
Lenders copies of each annual report/return (Form 5500 Series), as well as all
schedules and attachments required to be filed with the Department of Labor
and/or the Internal Revenue Service pursuant to ERISA, and the regulations
promulgated thereunder, in connection with each of its Pension Plans for each
Plan Year (as defined in ERISA); (c) notify the Administrative Agent immediately
of any fact, including, but not limited to, any Reportable Event arising in
connection with any of its Plans, which might constitute grounds for termination
thereof by the PBGC or for the appointment by the appropriate United States
District Court of a trustee to administer such Plan, together with a statement,
if requested by the Administrative Agent, as to the reason therefor and the
action, if any, proposed to be taken in respect thereof; and (d) furnish to the
Administrative Agent, upon its request, such additional information concerning
any of its Plans as may be reasonably requested. Such Borrower will not nor will
it permit any of its ERISA Affiliates to (A) terminate a Plan if any such
termination would have a Material Adverse Effect on such Borrower or (B) cause
or permit to exist any Reportable Event under ERISA or other event or condition
which presents a material risk of termination at the request of the PBGC if such
termination would have a Material Adverse Effects.

8.9 Use of Proceeds.

The proceeds of the Loans made to each Borrower hereunder may be used solely
(a) to provide credit support for such Borrower’s commercial paper, (b) for
working capital of such Borrower and its Subsidiaries and (c) for other general
corporate purposes.

None of the proceeds of the Loans made to such Borrower hereunder will be used
for the purpose of purchasing or carrying any “margin stock” which violates
Regulation U or Regulation X or for the purpose of reducing or retiring in
violation of Regulation U or Regulation X any Indebtedness which was originally
incurred to purchase or carry “margin stock” or for any other purpose which
might constitute this transaction a “purpose credit” in violation of Regulation
U or Regulation X.

 

46



--------------------------------------------------------------------------------

8.10 Audits/Inspections.

Upon reasonable notice, during normal business hours and in compliance with the
reasonable security procedures of such Borrower (and subject to applicable
confidentiality restrictions and limitations), such Borrower will permit
representatives appointed by the Administrative Agent or the Required Lenders
(or, upon a Default or Event of Default, any Lender), including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect such Borrower’s property, including its books and records, its
accounts receivable and inventory, the Borrower’s facilities and its other
business assets, and to make photocopies or photographs thereof and to write
down and record any information such representative obtains and shall permit the
Required Lenders (or, upon a Default or Event of Default, any Lender) or the
Administrative Agent or its representatives to investigate and verify the
accuracy of information provided to the Lenders and to discuss all such matters
with the officers, employees and representatives of such Borrower.

8.11 Total Funded Debt to Capitalization.

The ratio of (a) Total Funded Debt to (b) Capitalization for each Borrower shall
be less than or equal to .65 to 1.00 (each on a consolidated basis) as of the
last day of any fiscal quarter of such Borrower.

SECTION 9. NEGATIVE COVENANTS

Each Borrower, severally but not jointly, hereby covenants and agrees that so
long as this Credit Agreement is in effect and until the Loans, together with
interest, fees and other obligations hereunder, have been paid in full and the
Commitments and all Letters of Credit hereunder shall have terminated:

9.1 Nature of Business.

Such Borrower will not alter the character of its business from that conducted
as of the Closing Date and activities reasonably related thereto and similar and
related businesses; provided, however, that the Borrower may transfer
Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of DRI to the
extent permitted under Section 9.3.

9.2 Consolidation and Merger.

Such Borrower will not enter into any transaction of merger or consolidation or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); provided that notwithstanding the foregoing provisions of this
Section 9.2, the following actions may be taken if, after giving effect thereto,
no Default or Event of Default by such Borrower exists:

(a) a Subsidiary of such Borrower may be merged or consolidated with or into any
Borrower; provided that a Borrower shall be the continuing or surviving entity;

 

47



--------------------------------------------------------------------------------

(b) such Borrower may merge or consolidate with any other Person if either
(i) such Borrower shall be the continuing or surviving entity or (ii) such
Borrower shall not be the continuing or surviving entity and the entity so
continuing or surviving (A) is an entity organized and duly existing under the
law of any state of the United States and (B) executes and delivers to the
Administrative Agent and the Lenders an instrument in form satisfactory to the
Required Lenders pursuant to which it expressly assumes the Loans of such
Borrower and all of the other obligations of such Borrower under the Credit
Documents and procures for the Administrative Agent and each Lender an opinion
in form satisfactory to the Required Lenders and from counsel satisfactory to
the Required Lenders in respect of the due authorization, execution, delivery
and enforceability of such instrument and covering such other matters as the
Required Lenders may reasonably request; and

(c) such Borrower may be merged or consolidated with or into any other Borrower.

9.3 Sale or Lease of Assets.

Such Borrower will not convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
business or assets whether now owned or hereafter acquired, it being understood
and agreed that any Borrower (or any Material Subsidiary of a Borrower) may
transfer Non-Regulated Assets to one or more Wholly-Owned Subsidiaries of
Dominion Resources, provided that (i) each such Wholly-Owned Subsidiary remains
at all times a Wholly-Owned Subsidiary of Dominion Resources and (ii) the
Ratings of Dominion Resources and such Borrower will not be lowered to less than
BBB by S&P, Baa2 by Moody’s or BBB by Fitch in connection with or as a result of
such transfer.

9.4 Limitation on Liens.

In the case of VaPower, VaPower shall not, nor shall it permit any of its
Material Subsidiaries to, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for (i) Liens permitted by the VaPower Indenture, (ii) Liens
created in the ordinary course of business and (iii) Liens on any and all
assets, revenues and related contracts, agreements and other documents
associated with the development and operation of a new nuclear unit number three
at its North Anna Power Station, in each case securing financing thereof,
including any common and/or shared facilities, assets or agreements that will be
utilized in connection therewith.

In the case of Dominion Resources, if Dominion Resources shall pledge as
security for any indebtedness or obligations, or permit any Lien as security for
Indebtedness or obligations upon, any capital stock owned by it on the date
hereof or thereafter acquired, of any of its Material Subsidiaries, Dominion
Resources will secure the outstanding Loans ratably with the indebtedness or
obligations secured by such pledge, except for Liens incurred or otherwise
arising in the ordinary course of business.

9.5 Fiscal Year.

Such Borrower will not change its fiscal year without prior notification to the
Lenders.

 

48



--------------------------------------------------------------------------------

SECTION 10. EVENTS OF DEFAULT

10.1 Events of Default.

An Event of Default with respect to a Borrower shall exist upon the occurrence
and continuation of any of the following specified events with respect to such
Borrower (each an “Event of Default”):

(a) Payment. Such Borrower shall:

(i) default in the payment when due of any principal of any of the Loans or
Reimbursement Obligations, or shall fail to deliver to the Administrative Agent,
when due, any cash collateral required to be provided in accordance with
Section 5.1(a); or

(ii) default, and such default shall continue for five or more Business Days, in
the payment when due of any interest on the Loans or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

(b) Representations. Any representation, warranty or statement made or deemed to
be made by such Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made.

(c) Covenants. Such Borrower shall:

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 8.2, 8.9, 8.11, 9.1, 9.2, 9.3 or 9.5; or

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 8.1(a), (b) or (c) or 9.4 and such default shall
continue unremedied for a period of five Business Days after the earlier of a
Responsible Officer of such Borrower becoming aware of such default or notice
thereof given by the Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i), or
(c)(ii) of this Section 10.1) contained in this Credit Agreement or any other
Credit Document and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Responsible Officer of such Borrower
becoming aware of such default or notice thereof given by the Administrative
Agent.

(d) Credit Documents. Any Credit Document shall fail to be in full force and
effect in all material respects with respect to such Borrower or to give the
Administrative Agent and/or the Lenders all material security interests, liens,
rights, powers and privileges purported to be created thereby and relating to
such Borrower.

 

49



--------------------------------------------------------------------------------

(e) Bankruptcy, etc. The occurrence of any of the following with respect to such
Borrower or a Material Subsidiary of such Borrower (i) a court or governmental
agency having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Borrower or a Material Subsidiary of such Borrower in
an involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of such Borrower or a
Material Subsidiary of such Borrower or for any substantial part of its property
or ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against such Borrower or a Material Subsidiary
of such Borrower and such petition remains unstayed and in effect for a period
of 60 consecutive days; or (iii) such Borrower or a Material Subsidiary of such
Borrower shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official of such Person or
any substantial part of its property or make any general assignment for the
benefit of creditors; or (iv) such Borrower or a Material Subsidiary of such
Borrower shall admit in writing its inability to pay its debts generally as they
become due or any action shall be taken by such Person in furtherance of any of
the aforesaid purposes.

(f) Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness of such Borrower outstanding under this Credit Agreement) of
such Borrower or a Material Subsidiary of such Borrower in a principal amount in
excess of $100,000,000, (i) such Borrower or a Material Subsidiary of such
Borrower shall (A) default in any payment (beyond the applicable grace period
with respect thereto, if any) with respect to any such Indebtedness, or
(B) default (after giving effect to any applicable grace period) in the
observance or performance of any covenant or agreement relating to such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition under (A) or
(B) above is to cause, or permit, the holder or holders of such Indebtedness (or
trustee or agent on behalf of such holders) to cause any such Indebtedness to
become due prior to its stated maturity; or (ii) any such Indebtedness shall be
declared due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment or mandatory redemption, prior to the stated
maturity thereof; or (iii) any such Indebtedness matures and is not paid at
maturity.

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against such Borrower or a Material Subsidiary of such Borrower in an
outstanding amount of $50,000,000 or more, in the aggregate (to the extent not
paid or covered by insurance provided by a carrier who has acknowledged
coverage), and such judgments, orders or decrees shall continue unsatisfied,
undischarged and unstayed for a period ending on the 30th day after such
judgment, order or decree becomes final and unappealable.

(h) ERISA. (i) Such Borrower, or a Material Subsidiary of such Borrower or any
member of the Controlled Group including such Borrower shall fail to pay when
due an amount or amounts aggregating in excess of $50,000,000 which it shall
have become liable to pay under Title IV of ERISA; or (ii) notice of intent to
terminate a Plan or Plans of such Borrower which in the aggregate have unfunded
liabilities in excess of $50,000,000 (individually and collectively, a

 

50



--------------------------------------------------------------------------------

“Material Plan”) shall be filed under Title IV of ERISA by such Borrower or any
member of the Controlled Group including such Borrower, any plan administrator
or any combination of the foregoing; or (iii) the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan of such Borrower; or
(iv) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan of such Borrower must be
terminated; or (v) there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the
Controlled Group including such Borrower to incur a current payment obligation
in excess of $50,000,000 unless paid by such Borrower on the date such payment
is due.

(i) Change of Control. The occurrence of any Change of Control with respect to
such Borrower.

10.2 Acceleration; Remedies.

(a) Upon the occurrence of an Event of Default with respect to any Borrower, and
at any time thereafter unless and until such Event of Default has been waived by
the Required Lenders or cured to the reasonable satisfaction of the Required
Lenders, the Administrative Agent may with the consent of the Required Lenders,
and shall, upon the request and direction of the Required Lenders, by written
notice to such Borrower take any of the following actions without prejudice to
the rights of the Administrative Agent or any Lender to enforce its claims
against such Borrower, except as otherwise specifically provided for herein:

(i) Termination of Commitments. Declare the Commitments with respect to such
Borrower (and, if such Borrower is VaPower, then also to Dominion Resources)
terminated whereupon the Commitments with respect to such Borrower (and, if such
Borrower is VaPower, then also to Dominion Resources) shall be immediately
terminated.

(ii) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans made to such Borrower (and, if such Borrower is
VaPower, then also to Dominion Resources) and any and all other indebtedness or
obligations of any and every kind (including all amounts of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 5.5)
owing by such Borrower (and, if such Borrower is VaPower, then also by Dominion
Resources) to any of the Lenders or the Administrative Agent hereunder to be due
whereupon the same shall be immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
such Borrower (and, if such Borrower is VaPower, then also by Dominion
Resources).

(iii) Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights of set-off, as against such Borrower.

 

51



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if an Event of Default specified in
Section 10.1(e) shall occur, then the Commitments with respect to such Borrower
(and, if such Borrower is VaPower, then also to Dominion Resources) shall
automatically terminate and all Loans made to such Borrower (and, if such
Borrower is VaPower, then also to Dominion Resources), all accrued interest in
respect thereof, all accrued and unpaid fees and other indebtedness or
obligations (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) owing by such Borrower (and, if such Borrower is
VaPower, then also by Dominion Resources) to the Lenders and the Administrative
Agent hereunder shall immediately become due and payable without the giving of
any notice or other action by the Administrative Agent or the Lenders.

(c) With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to this
Section 10.2, the Borrowers shall at such time cash collateralize in accordance
with Section 5.9 an amount equal to the aggregate then undrawn and unexpired
amount of such Letters of Credit. Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
other Credit Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Credit
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrowers (or such other Person as
may be lawfully entitled thereto).

10.3 Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default with respect to any
Borrower, all amounts collected from such Borrower or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Credit Documents shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable outside attorneys’ fees other than the
fees of in-house counsel) of the Administrative Agent or any of the Lenders in
connection with enforcing the rights of the Lenders under the Credit Documents
against such Borrower and any protective advances made by the Administrative
Agent or any of the Lenders, pro rata as set forth below;

SECOND, to payment of any fees owed to the Administrative Agent or any Lender by
such Borrower, pro rata as set forth below;

THIRD, to the payment of all accrued interest payable to the Lenders by such
Borrower hereunder, pro rata as set forth below;

FOURTH, to the payment of the outstanding principal amount of the Loans or
Letters of Credit outstanding of such Borrower, pro rata as set forth below;

 

52



--------------------------------------------------------------------------------

FIFTH, to all other obligations which shall have become due and payable of such
Borrower under the Credit Documents and not repaid pursuant to clauses “FIRST”
through “FOURTH” above; and

SIXTH, the payment of the surplus, if any, to whoever may be lawfully entitled
to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category and (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on each Lender’s Commitment Percentages) of amounts
available to be applied.

SECTION 11. AGENCY PROVISIONS

11.1 Appointment.

Each Lender hereby designates and appoints KeyBank National Association as
administrative agent of such Lender to act as specified herein and the other
Credit Documents, and each such Lender hereby authorizes the Administrative
Agent, as the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and no Borrower shall have any rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for any Borrower.

11.2 Delegation of Duties.

The Administrative Agent may execute any of its duties hereunder or under the
other Credit Documents by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

11.3 Exculpatory Provisions.

Neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable for any action lawfully
taken or omitted to be

 

53



--------------------------------------------------------------------------------

taken by it or such Person under or in connection herewith or in connection with
any of the other Credit Documents (except for its or such Person’s own gross
negligence or willful misconduct), or responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by a
Borrower contained herein or in any of the other Credit Documents or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection herewith or in
connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrowers to perform their respective obligations hereunder or thereunder. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Credit Agreement, or any of the other Credit Documents or
for any representations, warranties, recitals or statements made herein or
therein or made by a Borrower in any written or oral statement or in any
financial or other statements, instruments, reports, certificates or any other
documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of a Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default
or Event of Default or to inspect the properties, books or records of a
Borrower. The Administrative Agent is not a trustee for the Lenders and owes no
fiduciary duty to the Lenders. None of the Lenders identified on the facing page
or signature pages of this Credit Agreement as “Syndication Agents” or “Joint
Bookrunners” shall have any right, power, obligation, liability, responsibility
or duty under this Credit Agreement other than those applicable to all Lenders
as such, nor shall they have or be deemed to have any fiduciary relationship
with any Lender.

11.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to a Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of its
interests hereunder for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent in accordance with Section 12.3(b). The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Credit
Agreement or under any of the other Credit Documents unless it shall first
receive such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 12.6, all the Lenders) as it deems appropriate
or it shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, hereunder or under
any of the other Credit Documents in accordance with a request of the Required
Lenders (or to the extent specifically provided in Section 12.6, all the
Lenders) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders (including their successors and
assigns).

 

54



--------------------------------------------------------------------------------

11.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the relevant Borrower
referring to the Credit Document, describing such Default or Event of Default
and stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Required Lenders (or, to the extent specifically provided in Section 12.6,
all the Lenders).

11.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of a Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of a Borrower and
made its own decision to make its Loans hereunder and enter into this Credit
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Credit Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of a Borrower.
Except for (i) delivery of the Credit Documents and (ii) notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial or other
conditions, prospects or creditworthiness of a Borrower which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

11.7 Indemnification.

Each Lender agrees to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by a Borrower and without limiting the obligation
of a Borrower to do so), ratably according to its Revolving Loan Commitment,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including without limitation at

 

55



--------------------------------------------------------------------------------

any time following the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as such in any way
relating to or arising out of this Credit Agreement or the other Credit
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the gross negligence or willful
misconduct of the Administrative Agent. If any indemnity furnished to the
Administrative Agent for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder and under the other Credit Documents.

11.8 Administrative Agent in Its Individual Capacity.

The Administrative Agent and its Affiliates may make loans to, issue or
participate in Letters of Credit for the account of, accept deposits from and
generally engage in any kind of business with a Borrower as though the
Administrative Agent were not Administrative Agent hereunder. With respect to
the Loans made by it, the Administrative Agent shall have the same rights and
powers under this Credit Agreement as any Lender and may exercise the same as
though they were not Administrative Agent, and the terms “Lender” and “Lenders”
shall include the Administrative Agent in its individual capacity.

11.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 30 days written notice to
the Lenders. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent reasonably satisfactory to the
Borrowers. If no successor Administrative Agent shall have been so appointed by
the Required Lenders and shall have accepted such appointment, within 30 days
after the notice of resignation, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is reasonably
satisfactory to the Borrowers and an Eligible Assignee (or if no Eligible
Assignee shall have been so appointed by the retiring Administrative Agent and
shall have accepted such appointment, then the Lenders shall perform all
obligations of the retiring Administrative Agent until such time, if any, as a
successor Administrative Agent shall have been so appointed and shall have
accepted such appointment as provided for above). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, as appropriate, under this Credit Agreement
and the other Credit Documents and the provisions of this Section 11.9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Credit Agreement.

 

56



--------------------------------------------------------------------------------

SECTION 12. MISCELLANEOUS

12.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device),
(c) the Business Day following the day on which the same has been delivered
prepaid (or pursuant to an invoice arrangement) to a reputable national
overnight air courier service, or (d) the third Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case to the respective parties at the address or telecopy numbers set forth
on Schedule 12.1, or at such other address as such party may specify by written
notice to the other parties hereto; provided, that, in the case of a notice or
other communication given pursuant to clause (a) or (b) above, if such notice or
other communication is not delivered or transmitted during the normal business
hours of the recipient, such notice or communication shall be deemed to be
effective on the next Business Day for the recipient.

Notices and other communications to any Lender hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or a Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

12.2 Right of Set-Off; Adjustments.

In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default by a Borrower and the commencement of remedies described
in Section 10.2, each Lender is authorized at any time and from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived), to set-off and to appropriate and apply
any and all deposits (general or special) and any other indebtedness at any time
held or owing by such Lender (including, without limitation branches, agencies
or Affiliates of such Lender wherever located) to or for the credit or the
account of such Borrower against obligations and liabilities of such Borrower to
the Lenders hereunder, under the Notes, the other Credit Documents or otherwise,
irrespective of whether the Administrative Agent or the Lenders shall have made
any demand hereunder and although such obligations, liabilities or claims, or
any of them, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of such Lender
subsequent thereto. Each Borrower hereby agrees that any Person purchasing a
participation in the Loans and Commitments to it hereunder pursuant to
Section 11.3(c) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

Except to the extent that this Credit Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefitted Lender”)
shall receive any payment of all or part of the obligations owing to it by a
Borrower under this Credit Agreement, receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant

 

57



--------------------------------------------------------------------------------

to events or proceedings of the nature referred to in Section 10.1(e), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the obligations owing to
such other Lender by such Borrower under this Credit Agreement, such Benefitted
Lender shall purchase for cash from the other Lenders a participating interest
in such portion of the obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

12.3 Benefit of Agreement.

(a) Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that a Borrower may not assign and transfer any of its
interests hereunder (except as permitted by Section 9.2) without prior written
consent of the Lenders; and provided further that the rights of each Lender to
transfer, assign or grant participations in its rights and/or obligations
hereunder shall be limited as set forth in this Section 12.3.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Credit Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided, however, that:

(i) each such assignment shall be to an Eligible Assignee;

(ii) each of (A) the Administrative Agent and (B) the Issuing Lenders, shall
have provided their written consent (not to be unreasonably withheld);

(iii) To the extent required in the definition of “Eligible Assignee” DRI shall
have provided its written consent (not to be unreasonably withheld) which
consent shall not be required during the existence of a Default or Event of
Default;

(iv) any such partial assignment shall be in an amount at least equal to
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) or an integral multiple of $5,000,000 in excess thereof;

(v) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all of its rights and obligations under this Credit Agreement and
the Notes;

(vi) the parties to such assignment shall execute and deliver to the
Administrative Agent for its acceptance an Assignment Agreement in substantially
the form of Exhibit 12.3, together with a processing fee from the assignor of
$4,000; and

(vii) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
any Borrower described in Section 108(e)(4) of the Code.

 

58



--------------------------------------------------------------------------------

Upon execution, delivery, and acceptance of such Assignment Agreement, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Credit Agreement. Upon
the consummation of any assignment pursuant to this Section 12.3(b), the
assignor, the Administrative Agent and the relevant Borrower shall make
appropriate arrangements so that, if required, new Notes are issued to the
assignee. If the assignee is not incorporated under the laws of the United
States of America or a State thereof, it shall deliver to such Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of taxes in accordance with Section 4.4.

By executing and delivering an assignment agreement in accordance with this
Section 12.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (A) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(B) except as set forth in clause (A) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Credit
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto or the financial condition of a Borrower or
the performance or observance by such Borrower of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (C) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (D) such assignee confirms that it has received a copy of this Credit
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Credit Agreement and the other Credit Documents;
(F) such assignee appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers under this Credit Agreement or
any other Credit Document as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such powers as are reasonably incidental
thereto; (G) such assignee agrees that it will perform in accordance with their
terms all the obligations which by the terms of this Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender; and
(H) such assignee represents and warrants that it does not bear a relationship
to any Borrower described in Section 108(e)(4) of the Code (provided that such
representation shall not be required where the Administrative Agent has been
made aware of such relationship existing between the assignee and the Borrower
and has given its consent to such assignment pursuant to Section 12.3(b)(vii)).

 

59



--------------------------------------------------------------------------------

For avoidance of doubt, the parties to this Credit Agreement acknowledge that
the provisions of this Section 12.3 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank in accordance with applicable law.

(c) Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender from time to
time by each Borrower (collectively, the “Registers”). The entries in the
Registers shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the relevant Register as a Lender
hereunder for all purposes of this Credit Agreement. The Registers shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

(d) Acceptance. Upon its receipt of an assignment agreement executed by the
parties thereto, together with any Note subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment
Agreement has been completed and is in substantially the form of Exhibit 12.3,
(i) accept such assignment agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the parties
thereto.

(e) Participations. Each Lender may, on or after the delivery of notice to the
Borrowers, sell, transfer, grant or assign participations in all or any part of
such Lender’s interests and obligations hereunder; provided that (i) such
selling Lender shall remain a “Lender” for all purposes under this Credit
Agreement (such selling Lender’s obligations under the Credit Documents
remaining unchanged) and the participant shall not constitute a Lender
hereunder, (ii) no Lender shall grant to any such participant rights to approve
any amendment or waiver relating to the Credit Documents, except to the extent
any such amendment or waiver would (A) reduce the principal of or rate of
interest on or fees in respect of any Loans in which the participant is
participating, or (B) postpone the date fixed for any payment of principal
(including extension of the Maturity Date or the date of any mandatory
prepayment), interest or fees in respect of any Loans in which the participant
is participating, (iii) sub-participations by the participant (except to an
Affiliate, parent company or Affiliate of a parent company of the participant)
shall be permitted with the consent of the Borrowers (which, in each case, shall
not be unreasonably withheld or delayed and shall not be required during the
existence of a Default or Event of Default) and (iv) without the prior written
consent of the Administration Agent, no participation shall be sold to a
prospective participant that bears a relationship to any Borrower described in
Section 108(e)(4) of the Code. In the case of any such participation and
notwithstanding the foregoing, (i) the participant shall not have any rights
under this Credit Agreement or the other Credit Documents (the participant’s
rights against the selling Lender in respect of such participation to be those
set forth in the participation agreement with such Lender creating such
participation in a manner consistent with this Section 12.3(e)), (ii) the
Borrowers, the Administrative Agent and the other Lenders shall be entitled to
deal solely with the Lender who has sold a participation with respect to all
matters arising under this Credit Agreement, and (iii) all amounts payable by
such Borrower hereunder shall be determined as if such Lender had not sold such
participation; provided, however, that such participant shall be entitled to
receive

 

60



--------------------------------------------------------------------------------

additional amounts under Section 4 to the same extent that the Lender from which
such participant acquired its participation would be entitled to the benefit of
such cost protection provisions.

Each Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (solely for tax purposes), shall maintain a
register for the recordation of the name and address of each participant and the
principal amounts (and stated interest) of each participant’s interest in the
Loans or other obligations under this Credit Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any participant or any information relating to a participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender and the
Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement.

(f) Payments. No Eligible Assignee, participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under Section 4
than such Lender would have been entitled to receive with respect to the rights
transferred.

(g) Nonrestricted Assignments. Notwithstanding any other provision set forth in
this Credit Agreement, any Lender may at any time assign and pledge all or any
portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security pursuant to Regulation A and any operating circular issued by such
Federal Reserve Bank. No such assignment shall release the assigning Lender from
its obligations hereunder.

(h) Information. Any Lender may furnish any information concerning a Borrower or
any of its Subsidiaries in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants)
who is notified of the confidential nature of the information and agrees to use
its reasonable best efforts to keep confidential all non-public information from
time to time supplied to it.

12.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between a Borrower and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on a Borrower in any case shall entitle such Borrower to any
other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

 

61



--------------------------------------------------------------------------------

12.5 Payment of Expenses, etc.

Each Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Administrative Agent in connection with the negotiation, preparation,
execution and delivery of this Credit Agreement and the other Credit Documents
and the documents and instruments referred to therein (including, without
limitation, the reasonable fees and expenses of outside legal counsel to the
Administrative Agent) and any amendment, waiver or consent relating hereto and
thereto including, but not limited to, any such amendments, waivers or consents
resulting from or related to any work-out, renegotiation or restructure relating
to the performance by such Borrower under this Credit Agreement and (ii) of the
Administrative Agent and the Lenders in connection with enforcement of the
Credit Documents and the documents and instruments referred to therein
(including, without limitation, in connection with any such enforcement, the
reasonable fees and disbursements of outside counsel for the Administrative
Agent and each of the Lenders) against such Borrower; and (b) indemnify the
Administrative Agent and each Lender and its Affiliates, their respective
officers, directors, employees, representatives and agents from and hold each of
them harmless against any and all losses, liabilities, claims, damages or
reasonable expenses incurred by any of them as a result of, or arising out of,
or in any way related to, or by reason of, any investigation, litigation or
other proceeding (whether or not the Administrative Agent or any Lender or its
Affiliates is a party thereto, or whether or not such investigation, litigation
or other proceeding was initiated by any Borrower, its Affiliates or any other
party, other than in the case of any investigation, litigation or other
proceeding initiated by any Borrower in connection with a material breach of
obligations (as determined by a court of competent jurisdiction) by the
Administrative Agent or any Lender hereunder) related to the entering into
and/or performance of any Credit Document or the use of proceeds of any Loans
(including other extensions of credit) hereunder or the consummation of any
other transactions contemplated in any Credit Document by such Borrower,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, claims, damages or
expenses to the extent incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified, in each case, as
determined by a court of competent jurisdiction).

12.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document (other than Letters
of Credit as provided herein) nor any of the terms hereof or thereof may be
amended, changed, waived, discharged or terminated unless such amendment,
change, waiver, discharge or termination is in writing and signed by the
Required Lenders and the Borrowers; provided that no such amendment, change,
waiver, discharge or termination shall without the consent of each Lender
affected thereby:

(a) extend the Maturity Date;

 

62



--------------------------------------------------------------------------------

(b) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;

(c) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation;

(d) increase or extend the Commitment of a Lender over the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);

(e) release a Borrower from its obligations under the Credit Documents or
consent to the transfer or assignment of such obligations;

(f) amend, modify or waive any provision of this Section or Section 3.6, 3.8,
10.1(a), 11.7, 12.2, 12.3, 12.5 or 12.9(b);

(g) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders; or

(h) release all or substantially all of any cash collateral while any Letters of
Credit or Reimbursement Obligations remain outstanding.

Notwithstanding the above, any provision of any Letter of Credit or any L/C
Obligation shall not be amended, modified or waived without the written consent
of the affected Issuing Lender.

Notwithstanding the above, no provisions of Section 11 may be amended or
modified without the consent of the Administrative Agent and no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lenders without the prior written consent of
the Administrative Agent or the Issuing Lenders, as the case may be.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein.

In the event any proposed amendment or waiver of the terms of this Credit
Agreement or any other Credit Document requires the consent of all Lenders or of
all Lenders directly affected thereby, and such proposed amendment or waiver is
approved by Required Lenders, the Borrowers may, in their sole discretion,
require any Lender that has failed to consent to such proposed amendment or
waiver (the “Non-Consenting Lender”) to transfer and assign its interests,
rights and obligations under this Credit Agreement in a manner consistent with
the terms and conditions of Section 4.5 to an Eligible Assignee that shall
assume such assigned obligations; provided, however, that the Borrowers shall
have given written notice to

 

63



--------------------------------------------------------------------------------

the Administrative Agent in the case of an assignee that is not a Lender. The
Borrowers shall not be permitted to require a Non-Consenting Lender to assign
any part of its interests, rights and obligations under this Credit Agreement
pursuant to this Section 12.6 unless the Borrowers have notified such
Non-Consenting Lender of their intention to require the assignment thereof at
least ten days prior to the proposed assignment date.

12.7 Counterparts; Telecopy.

This Credit Agreement may be executed in any number of counterparts, each of
which where so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart. Delivery of executed counterparts by facsimile shall be
effective as an original and shall constitute a representation that an original
will be delivered.

12.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

12.9 Defaulting Lenders.

Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(a) no Facility Fees shall accrue on the unfunded portion of any Commitment of
any Defaulting Lender pursuant to Section 3.4(a)(i).

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 12.6), provided that any waiver, amendment or
modification requiring the consent of each affected Lender pursuant to
Section 12.6(a)-(d) or any waiver, amendment or modification of this
Section 12.9(b) shall require the consent of such Defaulting Lender if such
Defaulting Lender would be directly adversely affected thereby.

(c) if any L/C Obligations exist at the time a Lender becomes a Defaulting
Lender then:

(i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages, but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Obligations does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) no Default or Event
of Default has occurred and is continuing at the time such Lender becomes a
Defaulting Lender and its L/C Obligation is reallocated;

 

64



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (which notice shall be promptly delivered by
the Administrative Agent upon the failure of the reallocation in clause
(i) above to be fully effected) cash collateralize such Defaulting Lender’s L/C
Obligation (after giving effect to any partial reallocation pursuant to clause
(i) above), which cash collateral shall be deposited into a cash collateral
account in the name of and under the control of the Administrative Agent, in
accordance with the procedures set forth in Section 5.9 for so long as such L/C
Obligation is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s L/C Obligation pursuant to this Section 12.9(c), the Borrowers shall
not be required to pay any Letter of Credit Fees to such Defaulting Lender with
respect to such Defaulting Lender’s L/C Obligation during the period such
Defaulting Lender’s L/C Obligation are cash collateralized;

(iv) if the L/C Obligation of the non-Defaulting Lenders is reallocated pursuant
to Section 12.9(c), then the fees payable to the Lenders pursuant to Section 5.3
shall be adjusted in accordance with such non-Defaulting Lenders’ Commitment
Percentage; and

(v) if any Defaulting Lender’s L/C Obligation is neither cash collateralized nor
reallocated pursuant to this Section 2.19(c), then, without prejudice to any
rights or remedies of the Issuing Lenders or any Lender hereunder, all Facility
Fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such L/C Obligation) and Letter of Credit Fees payable with respect
to such Defaulting Lender’s L/C Obligation shall be payable to the
Administrative Agent as cash collateral until such L/C Obligation is cash
collateralized and/or reallocated.

(d) so long as any Lender is a Defaulting Lender, the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 12.9(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 12.9(c)(i) (and
Defaulting Lenders shall not participate therein).

(e) except as otherwise provided in this Credit Agreement, any amount payable to
or for the account of any Defaulting Lender in its capacity as a Lender
hereunder (whether on account of principal, interest, fees or otherwise, and
including any amounts payable to such Defaulting Lender) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law,
(A) be applied, at such time or times as may be determined by the Administrative
Agent, (1) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (2) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lenders in respect of
such Defaulting Lender’s participations in Letters of Credit,

 

65



--------------------------------------------------------------------------------

(3) third, to cash collateralize participation obligations of such Defaulting
Lender in respect of outstanding Letters of Credit and (4) fourth, to the
funding of such Defaulting Lender’s Commitment Percentage of any Loans in
respect of which such Defaulting Lender shall have failed to fund such share as
required hereunder, (B) to the extent not applied as aforesaid, be held, if so
determined by the Administrative Agent, as cash collateral for funding
obligations of such Defaulting Lender in respect of future Loans hereunder,
(C) to the extent not applied or held as aforesaid, be applied, pro rata, to the
payment of any amounts owing to the Borrowers or the non-Defaulting Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrowers or any non-Defaulting Lenders against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations hereunder and
(D) to the extent not applied or held as aforesaid, be distributed to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction.

(f) The Borrowers may, in their sole discretion, require any Defaulting Lender
to transfer and assign its interests, rights and obligations under this Credit
Agreement in a manner consistent with the terms and conditions of Section 4.5
(but at the expense of such Defaulting Lender) to an Eligible Assignee that
shall assume such assigned obligations; provided, however, that the Borrowers
shall have given written notice to the Administrative Agent in the case of an
assignee that is not a Lender. The Borrowers shall not be permitted to require a
Defaulting Lender to assign any part of its interests, rights and obligations
under this Credit Agreement pursuant to this Section 10.(f) unless the Borrowers
have notified such Defaulting Lender of their intention to require the
assignment thereof at least ten days prior to the proposed assignment date.

(g) In the event that the Administrative Agent, the Borrowers and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the L/C Obligations of
the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Competitive Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Loans in accordance with its Commitment Percentage.

12.10 Survival of Indemnification and Representations and Warranties.

All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, and the repayment of the Loans and other obligations and
the termination of the Commitments hereunder.

12.11 GOVERNING LAW.

THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Each Borrower irrevocably consents to the service of process out of any
competent court in any action or proceeding brought in connection with this
Credit Agreement by the mailing of copies thereof by registered or certified
mail, postage prepaid, to it at its address for notices pursuant to
Section 12.1, such service to become effective 30 days after such mailing.
Nothing herein shall affect the right of a Lender to serve process in any other
manner permitted by law.

 

66



--------------------------------------------------------------------------------

12.12 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

12.13 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

12.14 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

12.15 Binding Effect.

This Credit Agreement shall become effective at such time (the “Effective Date”)
when all of the conditions set forth in Section 6.1 have been satisfied or
waived by the Lenders and this Credit Agreement shall have been executed by each
of the Borrowers and the Administrative Agent, and the Administrative Agent
shall have received copies (telefaxed or otherwise) which, when taken together,
bear the signatures of each Lender, and thereafter this Credit Agreement shall
be binding upon and inure to the benefit of each Borrower, the Administrative
Agent and each Lender and their respective successors and permitted assigns.

12.16 Submission to Jurisdiction.

Each Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Credit Agreement, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Credit Agreement shall
affect any right that the Administrative Agent or any Lender may

 

67



--------------------------------------------------------------------------------

otherwise have to bring any action or proceeding relating to this Credit
Agreement against any Borrower or its properties in the courts of any
jurisdiction. Each Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement in any court
referred to above. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. Each of the
Borrowers also hereby irrevocably and unconditionally waives any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

12.17 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Borrower
pursuant to this Credit Agreement that is designated by such Borrower as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any of its Affiliates, (b) subject to
an agreement to comply with the provisions of this Section, 12.17, to (i) any
actual or prospective Assignee or participant, (ii) credit insurance providers
requiring access to such information in connection with credit insurance issued
for the benefit of such Lender, and (iii) any contractual counterparties (or the
professional advisors thereto) to any swap, derivative or securitization
transaction relating directly to obligations of parties under this Credit
Agreement, (c) to its employees, directors, agents, attorneys and accountants or
those of any of its affiliates, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
requirement of law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, or (i) in connection with the exercise of any remedy hereunder or
under any other Credit Document.

12.18 Designation of SPVs.

Notwithstanding anything to the contrary contained herein, any Lender, (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by such Granting Lender to the
Administrative Agent and the Borrowers, the option to fund all or any part of
any Loan that such Granting Lender would otherwise be obligated to fund pursuant
to this Credit Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to fund any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to fund all or any part of such Loan, the
Granting Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPV shall have any voting rights pursuant to Section 12.6 and
(iv) with respect to notices, payments and other matters hereunder, the
Borrowers, the Administrative Agent and the Lenders shall not be obligated to
deal with an SPV, but may limit their communications and other dealings relevant
to such SPV to the applicable Granting Lender. The funding of a Loan by an SPV
hereunder shall utilize the Revolving Loan Commitment of the Granting Lender to
the same extent that, and as if, such Loan were funded by such Granting Lender.

 

68



--------------------------------------------------------------------------------

As to any Loans or portion thereof made by it, each SPV shall have all the
rights that its applicable Granting Lender making such Loans or portion thereof
would have had under this Credit Agreement; provided, however, that each SPV
shall have granted to its Granting Lender an irrevocable power of attorney, to
deliver and receive all communications and notices under this Credit Agreement
(and any related documents) and to exercise on such SPV’s behalf, all of such
SPV’s voting rights under this Credit Agreement. No additional Note shall be
required to evidence the Loans or portion thereof made by an SPV; and the
related Granting Lender shall be deemed to hold its Note as agent for such SPV
to the extent of the Loans or portion thereof funded by such SPV. In addition,
any payments for the account of any SPV shall be paid to its Granting Lender as
agent for such SPV.

Each party hereto hereby agrees that no SPV shall be liable for any indemnity or
payment under this Credit Agreement for which a Lender would otherwise be liable
for so long as, and to the extent, the Granting Lender provides such indemnity
or makes such payment. In furtherance of the foregoing, each party hereto hereby
agrees (which agreements shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

In addition, notwithstanding anything to the contrary contained in this Credit
Agreement, any SPV may (i) at any time and without paying any processing fee
therefor, assign or participate all or a portion of its interest in any Loans to
the Granting Lender or to any financial institutions providing liquidity and/or
credit support to or for the account of such SPV to support the funding or
maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancements to such
SPV. This Section 12.17 may not be amended without the written consent of any
Granting Lender affected thereby.

12.19 USA Patriot Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of each Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Act.

12.20 No Fiduciary Duty

Each Borrower agrees that nothing in the Credit Documents will be deemed to
create an advisory, fiduciary, agency relationship or other similar duty between
any Credit Party and its Affiliates, on the one hand, and any Borrower, its
stockholders or its affiliates on the other with respect to the transactions
contemplated hereby (irrespective of whether any Credit Party or its Affiliates
has advised, is currently advising or will advise any Borrower on other
unrelated matters), or any other obligation by a Credit Party or its Affiliates
to any Borrower its stockholders or its affiliates except the obligations
expressly set forth in the Credit Documents. Each Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrowers, in connection
with the transactions contemplated hereby or the process leading thereto.

[Remainder of Page Intentionally Left Blank]

 

69



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Credit Agreement to
be duly executed and delivered as of the date first above written.

 

DOMINION RESOURCES, INC.,

as a Borrower

By:  

/s/    James P. Carney

Name:

  James P. Carney

Title:

 

Vice President and Assistant Treasurer

 

VIRGINIA ELECTRIC AND POWER

COMPANY,

as a Borrower

By:  

/s/    James P. Carney

Name:

  James P. Carney

Title:

 

Vice President and Assistant Treasurer

 

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender By:  

/s/    Sherrie I. Manson

Name:

  Sherrie I. Manson

Title:

 

Senior Vice President

 

BAYERISCHE LANDESBANK,

NEW YORK BRANCH, as

Syndication Agent and as a Lender

By:  

/s/    Nikolai von Mengden

Name:

  Nikolai von Mengden

Title:

  Senior Vice President

 

By:  

/s/    Rolf Siebert

Name:

  Rolf Siebert

Title:

  First Vice President

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Syndication Agent and as a Lender

By:

 

/s/    Shawn O’Hara

Name:

  Shawn O’Hara

Title:

  Managing Director

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

The Bank of New York Mellon

as a Lender

By:  

/s/    Richard K. Fronapfel, Jr.

Name:

  Richard K. Fronapfel, Jr.

Title:

 

Vice President

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY

as a Lender

By:

 

/s/    Preston W. Bergen

Name:

  Preston W. Bergen

Title:

 

Senior Vice President

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

INTESA SANPAOLO S.P.A.,

as a Lender

By:  

/s/    Sergio Maggioni

Name:

  Sergio Maggioni

Title:

 

FVP and Head of Business

 

By:  

/s/    Glen Binder

Name:

  Glen Binder

Title:

  Vice President

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK (USA)

as a Lender

By:  

/s/    Raymond Ventura

Name:

  Raymond Ventura

Title:

 

Deputy General Manager

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION

as a Lender

By:  

/s/     Matthew Sawyer

Name:

  Matthew Sawyer

Title:

 

Vice President

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/    Andrew Johnson

  Andrew Johnson  

Director

 

[$500 Million Three-Year Revolving Credit Agreement]



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH,

as a Lender

By:   /s/    William W. Hunter Name:   William W. Hunter Title:   Director

 

By:   /s/    Pranav Surendranath Name:   Pranav Surendranath Title:   Vice
President



--------------------------------------------------------------------------------

Schedule 5.1

EXISTING LETTERS OF CREDIT

None.



--------------------------------------------------------------------------------

Schedule 12.1

NOTICES

Borrowers

Dominion Resources, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attn: James P. Carney

Telephone: 804-819-2107

Fax: 804-819-2211

Virginia Electric & Power Company

120 Tredegar Street

Richmond, Virginia 23219

Attn: James P. Carney

Telephone: 804-819-2107

Fax: 804-819-2211

with a copy to:

Dominion Resources, Inc.

120 Tredegar Street

Richmond, Virginia 23219

Attn: Russell J. Singer, Esq.

Telephone: 804-819-2389

Fax: 804-819-2202

Administrative Agent

KeyBank National Association

127 Public Square

Cleveland, Ohio 44114

Attn: Sherrie Manson

Telephone: 216-689-3443

Fax: 216.689.4981

with a copy to:

KeyBank National Association

KCIB SERVICING SUPPORT 001

OH-01-27-1207

127 Public Square

Cleveland, Ohio 44114-1306

Attn: Yvette Dyson-Owens



--------------------------------------------------------------------------------

Exhibit 2.1(b)(ii)

FORM OF COMPETITIVE BID REQUEST

                    ,         

KeyBank National Association,

as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Reference is made to the Three-Year Revolving Credit Agreement dated as of
September     , 2010 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Dominion Resources, Inc., Virginia
Electric and Power Company, the several banks and other financial institutions
from time to time parties thereto, KeyBank National Association, as
Administrative Agent, and the other agents party thereto. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

This is a [Eurodollar] [Absolute Rate] Competitive Bid Request pursuant to
subsection 2.1 of the Credit Agreement requesting quotes for the following
Competitive Bid Loans:

 

     Loan 1    Loan 2    Loan 3

Aggregate Principal Amount

   $                 $                 $             

Borrowing Date

        

Interest Period

        

Competitive Bid Loan Maturity Date

        

Interest Payment Dates

        

 

Very truly yours, [Insert name of relevant Borrower] By:       Name:   Title:



--------------------------------------------------------------------------------

Exhibit 2.2(a)

FORM OF NOTICE OF BORROWING

Pursuant to subsection 6.2(a) of the Three-Year Revolving Credit Agreement (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), dated as of September     , 2010, among Dominion Resources, Inc., a
Virginia corporation, Virginia Electric and Power Company, a Virginia
corporation (each of the above, individually, a “Borrower”, collectively, the
“Borrowers”), the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), KeyBank National Association, as
Administrative Agent, and the other agents party thereto, the undersigned hereby
delivers this Notice of Borrowing.

[Insert name of relevant Borrower] hereby requests that a [Eurodollar Revolving/
Base Rate] Loan be made in the aggregate principal amount of
                     on                     , 201     [with an Interest Period
of              [days] [months]].

The undersigned hereby certifies as follows:

(a) The representations and warranties made by [insert name of relevant
Borrower] in or pursuant to the Credit Documents are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on the date hereof (or, if any such representation and warranty is expressly
stated to have been made as of a specific date, as of such specific date) and
[insert name of relevant Borrower] hereby certifies that the proceeds of this
Loan will be used to provide credit support for such Borrower’s commercial
paper, for working capital of such Borrower and its Subsidiaries, and/or for
other general corporate purposes; [; provided that the representation and
warranty set forth in clause (ii) of the second paragraph of subsection 7.6 of
the Credit Agreement need not be true and correct as a condition to any
borrowing utilized by [insert name of relevant Borrower]]1; and

(b) No Default or Event of Default has occurred and is continuing on the date
hereof or after giving effect to the Loans and other extensions of credit
requested to be made on such date.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.

[Insert name of relevant Borrower] agrees that if prior to the time of the
borrowing requested hereby any matter certified to herein by it will not be true
and correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent. Except to the extent, if any,
that prior to the time of the borrowing requested hereby the

 

 

1

include with any Notice of Borrowing delivered after the Closing Date.



--------------------------------------------------------------------------------

Administrative Agent shall receive written notice to the contrary from [insert
name of relevant Borrower], each matter certified to herein shall be deemed once
again to be certified as true and correct in all material respects at the date
of such borrowings as if then made.



--------------------------------------------------------------------------------

Please transfer by wire the proceeds of the borrowing as directed by [insert
name of relevant Borrower] on the attached Schedule 1.

[Insert name of relevant Borrower] has caused this Notice of Borrowing to be
executed and delivered, and the certification and warranties contained herein to
be made, by its [Treasurer] this      day of                 , 201    .

 

[Insert name of relevant Borrower] By:       Name:  

Title:

 

3



--------------------------------------------------------------------------------

Exhibit 2.2(c)

FORM OF NOTICE OF CONVERSION/CONTINUATION

Pursuant to subsection 2.2(c) of the Three-Year Revolving Credit Agreement,
dated as of September __, 2010 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Dominion Resources, Inc., a
Virginia corporation, Virginia Electric and Power Company, a Virginia
corporation (each of the above, individually, a “Borrower”, collectively, the
“Borrowers”), the several banks and other financial institutions from time to
time parties to this Agreement (the “Lenders”), KeyBank National Association, as
Administrative Agent, and the other agents party thereto, this represents
[insert name of relevant Borrower]’s request to convert or continue Revolving
Loans as follows:

 

  1 Date of conversion/continuation:                                 

 

  2. Amount of Revolving Loans being converted/continued:
$                                

 

  3. Type of Revolving Loans being converted/continued:

 

  ¨ a. Eurodollar Revolving Loans

 

  ¨ b. Base Rate Loans

 

  4. Nature of conversion/continuation:

 

  ¨ a. Conversion of Base Rate Loans to Eurodollar Revolving Loans

  ¨ b. Conversion of Eurodollar Revolving Loans to Base Rate Loans

  ¨ c. Continuation of Eurodollar Revolving Loans as such

 

  5. Interest Periods:

If Revolving Loans are being continued as or converted to Eurodollar Revolving
Loans, the duration of the new Interest Period that commences on the conversion/
continuation date:                      month(s)

In the case of a conversion to or continuation of Eurodollar Revolving Loans,
the undersigned officer, to the best of his or her knowledge, on behalf of
[insert name of relevant Borrower], certifies that no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

Capitalized terms used herein and not defined herein shall have the meanings
given to them in the Credit Agreement.



--------------------------------------------------------------------------------

DATED:                          [insert name of relevant Borrower]     By:      
    Name:       Title:



--------------------------------------------------------------------------------

Exhibit 2.7(a)

FORM OF REVOLVING LOAN NOTE

 

$                    

New York, New York

                 ,                 

FOR VALUE RECEIVED, the undersigned, [Dominion Resources, Inc., a Virginia
Corporation] [Virginia Electric and Power Company, a Virginia corporation]
hereby unconditionally promises to pay on the Maturity Date to the order of
                     (the “Lender”) at the office of KeyBank National
Association located at 127 Public Square, Cleveland, Ohio 44114, in lawful money
of the United States of America and in immediately available funds, the lesser
of (a)                      DOLLARS ($            ) and (b) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the undersigned
pursuant to subsection 2.1 of the Credit Agreement. The undersigned further
agrees to pay interest in like money at such office on the unpaid principal
amount hereof from time to time outstanding at the rates per annum and on the
dates specified in subsection 3.1 of the Credit Agreement, until paid in full
(both before and after judgment to the extent permitted by law). The holder of
this Revolving Loan Note is hereby authorized to endorse the date, amount, type,
interest rate and duration of each Revolving Loan made or converted by the
Lender to the undersigned, the date and amount of each repayment of principal
thereof, and, in the case of Eurodollar Revolving Loans, the Interest Period
with respect thereto, on the schedules annexed hereto and made a part hereof, or
on a continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information so endorsed; provided, however, that failure by any holder to make
any such recordation on such schedules or continuation thereof shall not in any
manner affect any of the obligations of the undersigned to make payments of
principal and interest in accordance with the terms of this Revolving Loan Note
and the Credit Agreement.

This Revolving Loan Note is one of the Revolving Loan Notes referred to in the
Three-Year Revolving Credit Agreement dated as of September     , 2010 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dominion Resources, Inc., Virginia Electric and Power
Company, the several banks and other financial institutions from time to time
parties thereto, KeyBank National Association, as Administrative Agent, and the
other agents party thereto, is entitled to the benefits thereof and is subject
to optional and mandatory prepayment in whole or in part as provided therein.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.



--------------------------------------------------------------------------------

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Loan Note
shall become, or may be declared to be, immediately due and payable as provided
therein.

This Revolving Loan Note shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

[Insert name of relevant Borrower] By:       Name:  

Title:

 

2



--------------------------------------------------------------------------------

Schedule I to

Revolving

Loan Note

BASE RATE LOANS AND CONVERSIONS AND

REPAYMENTS OF PRINCIPAL

 

Date

  Amount of
Base Rate
Loans   Amount of
Base Rate
Loans
Converted into
Eurodollar
Revolving
Loans   Amount of
Eurodollar
Revolving
Loans
Converted into
Base Rate
Loans   Amount of Principal
Repaid   Unpaid
Principal
Balance   Notation
Made by                                                                        
                                                                               
                                                                               
 



--------------------------------------------------------------------------------

Schedule II to

Revolving

Loan Note

EURODOLLAR REVOLVING LOANS AND CONVERSIONS

AND REPAYMENTS OF PRINCIPAL

 

Date

  Amount of
Eurodollar
Revolving
Loans   Interest
Period   Amount of
Base Rates
Loans
Converted into
Eurodollar
Revolving
Loans   Amount of
Eurodollar
Revolving
Loans
Converted into
Base Rate
Loans   Amount of Principal
Repaid   Unpaid
Principal
Balance   Notation
Made by                                                                        
                                                                               
                                                                               
                                     



--------------------------------------------------------------------------------

Exhibit 2.7(b)

FORM OF COMPETITIVE BID LOAN NOTE

 

$                    

New York, New York

                 ,                 

FOR VALUE RECEIVED, the undersigned, [Dominion Resources, Inc., a Virginia
Corporation] [Virginia Electric and Power Company, a Virginia corporation],
hereby promises to pay, on the earlier of the Maturity Date or the maturity date
listed on the schedules annexed hereto and made a part hereof, to the order of
                     (the “Lender”) at the office of KeyBank National
Association located at 127 Public Square, Cleveland, Ohio 44114, in lawful money
of the United States of America and in immediately available funds, the lesser
of (a)                      DOLLARS ($            ) and (b) the aggregate unpaid
principal amount of all Competitive Bid Loans made by the Lender to the
undersigned pursuant to subsection 2.1 of the Credit Agreement referred to
below. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof from time to time outstanding from
the Borrowing Date at the rates per annum and on the dates specified on the
schedules annexed hereto and made a part hereof until the due date hereof
(whether at the stated maturity, by acceleration, or otherwise) and thereafter
at the rates determined in accordance with subsection 3.1 of the Credit
Agreement. The holder of this Competitive Bid Loan Note is hereby authorized to
endorse the date, amount, type, interest rate and duration of each Competitive
Bid Loan made by the Lender to the undersigned, the date and amount of each
repayment of principal thereof, and, in the case of Eurodollar Competitive Bid
Loans, the Interest Period with respect thereto, on the schedules annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
failure by any holder to make any such recordation on such schedules or
continuation thereof shall not in any manner affect any of the obligations of
the undersigned to make payments of principal and interest in accordance with
the terms of this Competitive Bid Loan Note and the Credit Agreement.

This Competitive Bid Loan Note is one of the Competitive Bid Loan Notes referred
to in the Three-Year Revolving Credit Agreement dated as of September     , 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Dominion Resources, Inc., Virginia Electric and Power
Company, the several banks and other financial institutions from time to time
parties thereto, KeyBank National Association, as Administrative Agent, and the
other agents party thereto, and is entitled to the benefits thereof and is
subject to mandatory prepayment as provided therein.



--------------------------------------------------------------------------------

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Competitive Bid Loan
Note shall become, or may be declared to be, immediately due and payable as
provided therein.

This Competitive Bid Loan Note shall be governed by and construed in accordance
with the laws of the State of New York.

 

[Insert name of relevant Borrower] By:       Name:  

Title:

 

2



--------------------------------------------------------------------------------

COMPETITIVE BID LOANS

 

Borrowing
Date

  Maturity
Date   Principal
Amount of
Competitive
Bid Loan   Type of
Competitive
Bid Loan   Interest
Period   Interest
Payment
Dates   [Interest
Rate]/
[Margin]   Amount  of
Principal
Repaid   Unpaid
Principal
Balance   Notation
Made
By



--------------------------------------------------------------------------------

Exhibit 2.8(a)

FORM OF EXTENSION OF MATURITY DATE REQUEST

[Date]

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention:

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of September     , 2010,
among the undersigned, the lenders from time to time parties thereto, KeyBank
National Association, as Administrative Agent, Bayerische Landesbank, New York
Branch, and U.S. Bank National Association, as Syndication Agents (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred or is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

This is an Extension of Maturity Date Request pursuant to Section 2.8(a) of the
Credit Agreement requesting an extension of the Maturity Date to [INSERT
REQUESTED MATURITY DATE]. Please transmit a copy of this Extension of Maturity
Date Request to each of the Lenders.

 

DOMINION RESOURCES, INC.     VIRIGINA ELECTRIC AND POWER COMPANY By:         By:
    Title:         Title:    



--------------------------------------------------------------------------------

Exhibit 2.8(b)

FORM OF EXTENSION OF MATURITY DATE CERTIFICATE

[Date]

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention:

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of September     , 2010,
among the undersigned, the lenders from time to time parties thereto, KeyBank
National Association, as Administrative Agent, Bayerische Landesbank, New York
Branch, and U.S. Bank National Association, as Syndication Agents (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein as therein defined.

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred or is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date)

This is an Extension of Maturity Date Certificate required to be furnished
pursuant to Section 2.8(b) of the Credit Agreement in connection with the
extension of the Maturity Date to [INSERT REQUESTED MATURITY DATE].

 

DOMINION RESOURCES, INC.     VIRIGINA ELECTRIC AND POWER COMPANY By:         By:
    Title:         Title:    



--------------------------------------------------------------------------------

Exhibit 2.9

FORM OF SUBLIMIT ADJUSTMENT LETTER

[Date]

KeyBank National Association, as Administrative Agent

127 Public Square

Cleveland, Ohio 44114

Attention:

Ladies and Gentlemen:

Reference is made to the Credit Agreement, dated as of September __, 2010, among
the undersigned, the lenders from time to time parties thereto, KeyBank National
Association, as Administrative Agent, Bayerische Landesbank, New York Branch,
and U.S. Bank National Association, as Syndication Agents (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein as therein defined.

Pursuant to Section 2.9 of the Credit Agreement the undersigned hereby request
that their respective Sublimits be reallocated as follows:

Dominion Resources, Inc. agrees that as of                  , 201    , the DRI
Sublimit shall be $                    ; and

Virginia Electric and Power Company agrees that as of                  ,
201    , the VaPower Sublimit shall be $                    .

The undersigned hereby represent and warrant that (i) on the date hereof no
Default or Event of Default has occurred or is continuing and (ii) the
representations and warranties made by each Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date); provided that the representation and
warranty set forth in clause (ii) of the second paragraph of subsection 7.6 of
the Credit Agreement need not be true and correct as a condition to any
reallocation of the Sublimits



--------------------------------------------------------------------------------

DOMINION RESOURCES, INC.     VIRIGINA ELECTRIC AND POWER COMPANY By:         By:
    Title:         Title:    

 

2



--------------------------------------------------------------------------------

Exhibit 6.1(c)

FORM OF CLOSING CERTIFICATE

September     , 2010

Pursuant to Section 6.1(c) of the Three-Year Revolving Credit Agreement dated as
of September     , 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Dominion Resources, Inc., Virginia
Electric and Power Company, the several banks and other financial institutions
from time to time parties thereto, KeyBank National Association, as
Administrative Agent, and the other agents party thereto, the undersigned
Assistant Treasurer of the [insert name of relevant Borrower] (the “Borrower”)
(solely in his or her capacity as such and not personally) hereby certifies as
follows:

1. The representations and warranties made by the Borrower in or pursuant to the
Credit Documents are true and correct in all material respects on and as of the
date hereof with the same effect as if made on such date;

2. The conditions precedent set forth in subsection 6.1 of the Credit Agreement
have been satisfied;

3. On the date hereof, no Default or Event of Default has occurred;

4.                     is the duly elected and qualified [Assistant] Secretary
of the Borrower and the signature set forth on the signature line for such
officer below is such officer’s true and genuine signature;

and the undersigned [Assistant] Secretary of the Borrower hereby certifies as
follows:

5. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Virginia;

6. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Borrower authorizing (i) the execution,
delivery and performance of the Credit Agreement and (ii) the borrowings
contemplated thereunder; such resolutions have not in any way been amended,
modified, revoked or rescinded and have been in full force and effect since
their adoption to and including the date hereof and are now in full force and
effect; and such resolutions are the only corporate proceedings of the Borrower
now in force relating to or affecting the matters referred to therein; attached
hereto as Exhibit B is a true and complete copy of the By-Laws of the Borrower
as in effect on the date hereof; and attached hereto as Exhibit C is a true and
complete copy of the Articles of Incorporation as in effect on the date hereof;
and attached hereto as Exhibit D is a certified copy of the Borrower’s good
standing certificate or its equivalent.



--------------------------------------------------------------------------------

7. All governmental, shareholder and third party consents (including Securities
and Exchange Commission clearance) and approvals necessary or desirable in
connection with the transactions contemplated hereby have been received and are
in full force and effect and no condition or requirement of law exists which
could reasonably be likely to restrain, prevent or impose any material adverse
condition on the transactions contemplated by the Credit Agreement, and attached
hereto are copies of any required orders of the Virginia State Corporation
Commission or any other state utilities commission approving the Borrower’s
execution, delivery and performance of the Credit Agreement and the borrowings
thereunder.

8. The following persons are now duly elected and qualified officers of the
Borrower, holding the offices indicated next to their respective names below,
and such officers have held such offices with the Borrower on the date hereof,
and the signatures appearing opposite their respective names below are the true
and genuine signatures of such officers, and each of such officers is an
authorized signatory of the Borrower and is duly authorized to execute and
deliver on behalf of the Borrower, any and all notes, notices, documents,
statements and papers under and relating to the Credit Agreement, and otherwise
to act as an authorized signatory of the Borrower under the Credit Documents and
all other documents to be executed in connection therewith for all purposes:

[reminder of the page left blank intentionally]

 

2



--------------------------------------------------------------------------------

Name

  

Office

  

Signature

           

 

             

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
first above written.

 

By:   

 

         By:   

 

  

Name:

Title: [Assistant Treasurer]

           

Name:

Title: [Assistant Secretary]

      Date   

 

     

 

3



--------------------------------------------------------------------------------

Exhibit 6.1(f)

FORM OF LEGAL OPINION

September     , 2010

Each of the Lender Parties

    referenced below

Dominion Resources, Inc.

Ladies and Gentlemen:

We have acted as special counsel to Dominion Resources, Inc., a Virginia
corporation, and Virginia Electric and Power Company, a Virginia corporation
(collectively, the “Borrower Parties” and each, individually, a “Borrower
Party”), in connection with the transactions (the “Transactions”) to be
consummated on the date hereof pursuant to the Three-Year Revolving Credit
Agreement dated as of September __, 2010 (the “Credit Agreement”), among the
Borrower Parties, the several banks and financial institutions parties thereto
on the date hereof (collectively, the “Lenders”), KeyBank National Association,
as Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”; the Administrative Agent and the Lenders, collectively, the “Lender
Parties” and each, individually, a “Lender Party”), and Bayerische Landesbank,
New York Branch, and U.S. Bank National Association, as Syndication Agents. This
opinion letter is furnished to you pursuant to Section 6.1(f) of the Credit
Agreement. Unless otherwise defined herein, terms used herein have the meanings
provided for in the Credit Agreement.

Documents Reviewed

In connection with this opinion letter, we have examined the Credit Agreement
and have also examined, and relied upon, the following:

(i) with respect to each Borrower Party, a certificate from the secretary or
assistant secretary of such Borrower Party certifying in each instance as to
(A) true and correct copies of the articles of incorporation and bylaws of such
Borrower Party (the “Organizational Documents”) and resolutions of the board of
directors of such Borrower Party authorizing the Transactions and (B) the
incumbency and specimen signatures of officers authorized to execute the Credit
Agreement on behalf of such Borrower Party;

(ii) with respect to each Borrower Party, a certificate dated September 15, 2010
issued by the State Corporation Commission of Virginia (the “SCC”), attesting to
the continued existence and good standing of each such Borrower Party in the
Commonwealth of Virginia as of such date, together with an on-line corporate
data inquiry at the SCC indicating that such Borrower Party is in good standing
on the date of this opinion letter;



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 2

 

(iii) a Certificate of the Borrower Parties, a copy of which is attached as
Annex A hereto (the “Borrower Parties’ Certificate”), together with the
indentures, mortgages, deeds of trust, credit agreements, guarantees and other
agreements referred to on Schedule I thereto and the orders, writs, injunctions,
decrees and judgments referred to on Schedule II thereto (collectively, the
“Reviewed Documents” and each, individually, a “Reviewed Document”);

(iv) the order of the SCC dated September __, 2010, authorizing Virginia
Electric and Power Company to establish the credit facilities contemplated by
the Credit Agreement (the “SCC Order”); and

(v) originals, or copies identified to our satisfaction as being true copies, of
such other records, documents and other instruments as we have deemed necessary
or appropriate for the purposes of this opinion letter.

Assumptions Underlying Our Opinions

For all purposes of the opinions expressed herein, we have assumed, without
independent investigation, the following:

(a) Factual Matters. To the extent that we have reviewed and relied upon (i) the
Borrower Parties’ Certificate and other certificates of each Borrower Party,
(ii) representations of each Borrower Party set forth in the Credit Agreement
and (iii) certificates and assurances from public officials, all of such
certificates, representations and assurances are accurate with regard to factual
matters and all official records (including filings with public authorities) are
properly indexed and filed and are accurate and complete.

(b) Authentic and Conforming Documents. All documents submitted to us as
originals are authentic, complete and accurate, and all documents submitted to
us as copies conform to authentic original documents.

(c) Signatures. The signatures of individuals signing the Credit Agreement are
genuine and, except as to those individuals signing on behalf of the Borrower
Parties, are authorized.

(d) Organization Status, Power, Authority and Capacity of Certain Parties. All
parties to the Credit Agreement are validly existing and in good standing in
their respective jurisdictions of formation and have the capacity and full power
and authority to execute, deliver and perform the Credit Agreement and the
documents required or permitted to be delivered and performed thereunder, except
that no such assumption is made as to the Borrower Parties.



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 3

 

(e) Authorization, Execution and Delivery of Credit Agreement by Certain
Parties. The Credit Agreement and the documents required or permitted to be
delivered thereunder have been duly authorized by all necessary corporate,
limited liability company, partnership or other action on the part of the
parties thereto and have been duly executed and delivered by such parties,
except that no such assumptions are made as to the Borrower Parties.

(f) Credit Agreement Binding on Certain Parties. The Credit Agreement and the
documents required or permitted to be delivered thereunder are valid and binding
obligations enforceable against the parties thereto in accordance with their
terms, except that no such assumption is made as to the Borrower Parties.

(g) Noncontravention. Neither the execution and delivery of the Credit Agreement
by any party thereto nor the performance by such party of its obligations
thereunder will conflict with or result in a breach of (i) the certificate or
articles of incorporation, bylaws, certificate or articles of organization,
operating agreement, certificate of limited partnership, partnership agreement,
trust agreement or other similar organizational documents of any such party,
except that no such assumption is made with respect to the Borrower Parties as
to their respective Organizational Documents, (ii) any law or regulation of any
jurisdiction applicable to any such party, except that no such assumption is
made with respect to the Borrower Parties as to any the laws and jurisdictions
specified in Paragraph 4(a) of our opinions, or (iii) any order, writ,
injunction or decree of any court or governmental instrumentality or agency
applicable to any such party or any agreement or instrument to which any such
party may be a party or by which its properties are subject or bound, except
that no such assumption is made with respect to the Borrower Parties as to the
Reviewed Documents.

(h) Governmental Approvals. All consents, approvals and authorizations of, or
filings with, all governmental authorities that are required as a condition to
the execution and delivery of the Credit Agreement by the parties thereto and to
the consummation of the Transactions have been obtained or made, except that no
such assumption is made with respect to any consent, approval, authorization or
filing that is applicable to the Borrower Parties and is the subject of
paragraph 5 of our opinions.

(i) No Mutual Mistake, Amendments, etc. There has not been any mutual mistake of
fact, fraud, duress or undue influence in connection with the Transactions.
There are no oral or written statements or agreements that modify, amend or
vary, or purport to modify, amend or vary, any of the terms of the Credit
Agreement.

(j) Use of Proceeds. With respect to our opinion in paragraph 4(a) as it relates
to Regulations T, U and X of the Board of Governors of the Federal Reserve
System, the Borrower Parties will comply with the provisions of the Credit
Agreement relating to the use of proceeds.

(k) Reviewed Documents. With respect to our opinion in paragraph 4(c), the
Reviewed Documents will be enforced in accordance with their terms, and, if the
law governing



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 4

 

any Reviewed Document is the law of a state other than the State of New York,
the law governing each such Reviewed Document would have the same effect as the
law of the State of New York.

Our Opinions

Based on and subject to the foregoing and the exclusions, qualifications and
other assumptions set forth in this opinion letter, we are of the opinion that:

2. Organizational Status. Each Borrower Party is a validly existing corporation
in good standing under the laws of the Commonwealth of Virginia.

3. Power and Authority; Authorization. Each Borrower Party has the corporate
power and authority to execute and deliver the Credit Agreement and to perform
its obligations thereunder and has taken all necessary corporate action to
authorize the execution, delivery and performance thereof.

4. Execution; Validity and Enforceability. Each Borrower Party has duly executed
and delivered the Credit Agreement. The Credit Agreement constitutes the valid
and binding obligation of each Borrower Party, enforceable against such Borrower
Party in accordance with its terms.

5. Noncontravention. Neither the execution and delivery of the Credit Agreement
by any Borrower Party, nor the performance by such Borrower Party of its
obligations thereunder, (a) violates any present law, statute or regulation of
the State of New York, the Commonwealth of Virginia or the United States
(including Regulations T, U and X of the Board of Governors of the Federal
Reserve System) that, in each case, is applicable to such Borrower Party;
(b) violates any provision of the Organizational Documents of such Borrower
Party; or (c) results in any breach of any of the terms of, or constitutes a
default under, any Reviewed Document or results in the creation or imposition of
any lien, security interest or other encumbrance (except as contemplated by the
Credit Agreement) upon any assets of such Borrower Party pursuant to the terms
of any Reviewed Document.

6. Governmental Approvals. No consent, approval or authorization of, or filing
with, any governmental authority of the State of New York, the Commonwealth of
Virginia or the United States, that, in each case, is applicable to any Borrower
Party is required for (a) the due execution and delivery by such Borrower Party
of the Credit Agreement or the consummation by such Borrower Party of the
Transactions or (b) the validity, binding effect or enforceability of the Credit
Agreement against such Borrower Party, except in each case as have previously
been made or obtained.

7. Proceedings. To our knowledge, there is no outstanding judgment, action, suit
or proceeding pending against any Borrower Party before any court, governmental
agency or arbitrator which challenges the legality, validity, binding effect or
enforceability of the Credit Agreement.



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 5

 

8. Investment Company Act. No Borrower Party is required to be registered under
the Investment Company Act of 1940, as amended.

Matters Excluded from Our Opinions

We express no opinion with respect to the following matters:

(a) Indemnification and Change of Control. The enforceability of any agreement
of a Borrower Party in the Credit Agreement relating to (i) indemnification,
contribution or exculpation from costs, expenses or other liabilities or
(ii) changes in the organizational control or ownership of such Borrower Party,
which agreement (in the case of clause (i) or clause (ii)) is contrary to public
policy or applicable law.

(b) Jurisdiction, Venue, etc. The enforceability of any agreement of a Borrower
Party in the Credit Agreement (i) to submit to the jurisdiction of any specific
federal or state court (other than the enforceability in a court of the State of
New York of any such agreement to submit to the jurisdiction of a court of the
State of New York), (ii) to waive (A) any objection to the laying of the venue,
(B) the defense of forum non conveniens in any action or proceeding or (C) trial
by jury, (iii) to effect service of process in any particular manner, (iv) to
establish evidentiary standards or (v) regarding the choice of law governing the
Credit Agreement (other than the enforceability in a court of the State of New
York of an agreement that the laws of the State of New York govern the Credit
Agreement).

(c) Trust Relationship. The creation of any trust relationship by any Borrower
Party on behalf of any Lender Party.

(d) Certain Laws. Federal securities laws or regulations, state securities and
Blue Sky laws or regulations, federal and state banking laws and regulations
(except as expressly provided in paragraph 4(a) of our opinions), pension and
employee benefit laws and regulations, federal and state environmental laws and
regulations, federal and state tax laws and regulations, federal and state
health and occupational safety laws and regulations, building code, zoning,
subdivision and other laws and regulations governing the development, use and
occupancy of real property, the Hart-Scott-Rodino Antitrust Improvements Act of
1976 and other federal and state antitrust and unfair competition laws and
regulations, the Assignment of Claims Act of 1940, and the effect of any of the
foregoing on any of the opinions expressed.

(e) Local Ordinances. The ordinances, statutes, administrative decisions,
orders, rules and regulations of any municipality, county, special district or
other political subdivision of a state.



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 6

 

(f) Certain Agreements of Borrower Parties. The enforceability of any agreement
of a Borrower Party in the Credit Agreement providing for:

(i) specific performance of such Borrower Party’s obligations;

(ii) the right of any purchaser of a participation interest from any Lender to
set off or apply any deposit, property or indebtedness with respect to any such
participation interest;

(iii) establishment of a contractual rate of interest payable after judgment;

(iv) adjustments of payments among Lenders or rights of set off;

(v) the granting of any power of attorney;

(vi) survival of liabilities and obligations of any party under the Credit
Agreement arising after the effective date of termination of the Credit
Agreement; or

(vii) obligations to make an agreement in the future;

(viii) the avoidance or invalidity of any act done in contravention thereof;

(ix) the survival of any claim beyond any applicable statute of limitation; or

(x) the severability of provisions in the Credit Agreement;.

(g) Remedies. The enforceability of any provision in the Credit Agreement to the
effect that rights or remedies are not exclusive, that every right or remedy is
cumulative and may be exercised in addition to any other right or remedy, that
the election of some particular remedy does not preclude recourse to one or more
others or that failure to exercise or delay in exercising rights or remedies
will not operate as a waiver of any such right or remedy.

(h) Incorporated Documents. Any documents or instruments referenced or
incorporated in the Credit Agreement or any Reviewed Document (other than the
Credit Agreement or any Reviewed Document) or as to the interplay between the
Credit Agreement or any Reviewed Document and any such other documents and
instruments.

(i) Reviewed Documents. With respect to our opinion in paragraph 4(c), any
violation of a Reviewed Document not readily ascertainable from the face of any
Reviewed Document or arising from any cross-default provision insofar as it
relates to a default under an agreement that is not a Reviewed Document or
arising under a covenant of a financial or numerical nature or requiring
computation.



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 7

 

Qualifications and Limitations Applicable to Our Opinions

The opinions set forth above are subject to the following qualifications and
limitations:

(j) Applicable Law. Our opinions are limited to the federal law of the United
States, the laws of the State of New York and the laws of the Commonwealth of
Virginia, and we do not express any opinion concerning any other law.

(k) Bankruptcy. Our opinions are subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, laws relating to
preferences, fraudulent transfers and equitable subordination), reorganization,
moratorium and other similar laws affecting creditors’ rights generally.

(l) Equitable Principles. Our opinions are subject to the effect of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing. In applying such principles, a
court, among other things, might limit the availability of specific equitable
remedies (such as injunctive relief and the remedy of specific performance),
might not allow a creditor to accelerate maturity of debt or exercise other
remedies upon the occurrence of a default deemed immaterial or for non-credit
reasons or might decline to order a debtor to perform covenants in the Credit
Agreement. Further, a court may refuse to enforce a covenant if and to the
extent that it deems such covenant to be violative of applicable public policy.

(m) Knowledge. Whenever the phrase “to our knowledge” or “known to us” (or words
of similar import) is used in this opinion letter, it means the actual knowledge
of the particular McGuireWoods LLP attorneys who have represented the Borrower
Parties in connection with the Credit Agreement and who have given substantive
attention to the preparation and negotiation thereof. Except as expressly set
forth herein, we have not undertaken any independent investigation (including,
without limitation, conducting any review, search or investigation of any public
files or records or dockets or any review of our files) to determine the
existence or absence of any facts, and no inference as to our knowledge
concerning such facts should be drawn from our reliance on the same in
connection with the preparation and delivery of this opinion letter.

(n) Choice of New York Law and Forum. To the extent that any opinion relates to
the enforceability of the choice of New York law and the choice of New York
forum provisions of the Credit Agreement, our opinion is rendered in reliance
upon N.Y. Gen Oblig. Law §§5-1401 and 5-1402 (McKinney 2001) and N.Y. CPLR
327(b) (McKinney 2001) and is subject to the qualification that such
enforceability may be limited by public policy considerations of any
jurisdiction, other than the courts of the State of New York, in which
enforcement of such provisions, or of a judgment upon an agreement containing
such provisions, is sought.



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 8

 

(o) Noncontravention and Governmental Approvals. With respect to the opinions
expressed in paragraphs 4(a) and 5, our opinions are limited to our review of
those laws and regulations that, in our experience, are normally applicable to
(i) business corporations generally, (ii) the Borrower Parties’ specially
regulated business activities known to us and (iii) transactions of the type
contemplated by the Credit Agreement. In addition, the SCC Order will not become
a final and nonappealable order until 30 days after the date of issuance, and we
express no opinion with respect to the effect of an adverse decision resulting
from such an appeal. However, we note that no party commented on, filed an
objection to or requested a hearing with respect to the proceedings of the SCC
on Virginia Electric and Power Company’s application for the SCC Order.

(p) Mathematical Calculations. We have made no independent verification of any
of the numbers, schedules, formulae or calculations in the Credit Agreement, and
we render no opinion with regard to the accuracy, validity or enforceability of
any of them.

Miscellaneous

The foregoing opinions are being furnished only to the Lender Parties and only
for the purpose referred to in the first paragraph of this opinion letter, and
this opinion letter is not to be furnished to any other person or entity or used
or relied upon for any other purpose without our prior written consent. At your
request, we hereby consent to reliance hereon by any future assignee of any
Lender’s commitments and interest in the loans under the Credit Agreement
pursuant to an assignment that is made and consented to in accordance with the
express provisions of Section 12.3 of the Credit Agreement, on the condition and
understanding that (i) this letter speaks only as of the date hereof, (ii) we
have no responsibility or obligation to update this letter, to consider its
applicability or correctness to any person other than its addressee(s), or to
take into account changes in law, facts or any other developments of which we
may later become aware, and (iii) any such reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.

The opinions set forth herein are made as of the date hereof, and we assume no
obligation to supplement this opinion letter if any applicable laws change after
the date hereof or if we become aware after the date hereof of any facts that
might change the opinions expressed herein. Headings in this opinion letter are
intended for convenience of reference only and shall not affect its
interpretation.

                                     Very truly yours,



--------------------------------------------------------------------------------

The Administrative Agent

    and each of the Lenders

May 29, 2003

Page 9

 

Attachments:

Annex A — Borrower Parties’ Certificate



--------------------------------------------------------------------------------

Exhibit 8.1(c)

FORM OF OFFICER’S CERTIFICATE

                                 , 201    

This certificate is provided pursuant to Section 8.1(c) of the Three-Year
Revolving Credit Agreement, dated as of September __, 2010 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Dominion Resources, Inc., Virginia Electric and Power Company, the several
banks and other financial institutions from time to time parties thereto,
KeyBank National Association, as Administrative Agent, and the other agents
party thereto. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The undersigned officer of the Borrower hereby certifies that [he/she] is the
[Chief Financial Officer][Treasurer] of the Borrower, and that as such [he/she]
is authorized to execute this certificate required to be furnished pursuant to
subsection 8.1(c) of the Credit Agreement, and further certifies that:

 

  (a) Attached hereto is a copy of the financial statements of the Borrower
required to be delivered pursuant to Section 8.1(a) or 8.1(b) of the Credit
Agreement.

 

  (b) The financial statements attached hereto are complete and correct in all
material respects and were prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein.

 

  (c) The undersigned has no knowledge of any Default or Event of Default.

 

  (d) The Borrower has complied with the financial covenants set forth in
Section 8.11 of the Credit Agreement, as supported by the following calculation
(all amounts are as of [insert date]):



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand as of the date first above
written.

 

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit 12.3

FORM OF ASSIGNMENT AGREEMENT

Reference is made to the Three-Year Revolving Credit Agreement, dated as of
September __, 2010 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dominion Resources, Inc., Virginia Electric
and Power Company, the several banks and other financial institutions from time
to time parties thereto, KeyBank National Association, as Administrative Agent,
and the other agents party thereto. Capitalized terms used but not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
This Assignment Agreement, between the Assignor (as set forth on Schedule 1
hereto and made a part hereof) and the Assignee (as set forth on Schedule 1
hereto and made a part hereof) is dated as of the Effective Date (as set forth
on Schedule 1 hereto and made a part hereof, the “Effective Date”).

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date, a [        ]% interest (the “Assigned Interest”) in and to the Assignor’s
rights and obligations under the Credit Agreement respecting those credit
facilities contained in the Credit Agreement as are set forth on Schedule 1 (the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1; provided, however, it is expressly understood and agreed
that (i) the Assignor is not assigning to the Assignee and the Assignor shall
retain (A) all of the Assignor’s rights under subsection 4.3 of the Credit
Agreement with respect to any cost, reduction or payment incurred or made prior
to the Effective Date, including, without limitation, the rights to
indemnification and to reimbursement for taxes, costs and expenses and (B) any
and all amounts paid to the Assignor prior to the Effective Date and (ii) both
Assignor and Assignee shall be entitled to the benefits of subsection 12.5 of
the Credit Agreement.

2. The Assignor (i) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Credit Document or any other instrument or document
furnished pursuant thereto, other than that it has not created any adverse claim
upon the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (ii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers, any of their subsidiaries or any other obligor or the performance or
observance by the Borrowers, any of their subsidiaries or any other obligor of
any of their respective obligations under the Credit Agreement or any other
Credit Document or any other instrument or document furnished pursuant hereto or
thereto; (iii) attaches the Competitive Bid Loan Note held by it evidencing the
Assigned Facilities and requests that the Administrative Agent exchange such
Competitive Bid Loan Note for a new Competitive Bid Loan Note payable to the
Assignor (if the Assignor has retained any interest in the Assigned Facility)
and a new Competitive Bid Loan Note payable to the Assignee in the respective
amounts which reflect the assignment being made hereby (and after giving effect
to



--------------------------------------------------------------------------------

any other assignments which have become effective on the Effective Date); and
(iv) attaches the Revolving Loan Note held by it evidencing the Assigned
Facilities and requests that the Administrative Agent exchange such Revolving
Loan Note for a new Revolving Loan Note payable to the Assignor (if the Assignor
has retained any interest in the Assigned Facility) and a new Revolving Loan
Note payable to the Assignee in the respective amounts which reflect the
assignment being made hereby (and after giving effect to any other assignments
which have become effective on the Effective Date).

3. The Assignee (i) represents and warrants that it is legally authorized to
enter into this Assignment Agreement; (ii) confirms that it has received a copy
of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 8.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (iii) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any other person which has become a Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Administrative Agent by the terms thereof, together with
such powers as are incidental thereto; (v) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligation pursuant to
Section 4.4(d) of the Credit Agreement to deliver the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Credit Agreement, or such other documents as
are necessary to indicate that all such payments are subject to such tax at a
rate reduced by an applicable tax treaty and (vi) represents and warrants that
it does not bear a relationship to any Borrower described in Section 108(e)(4)
of the Code (provided that such representation shall not be required where the
Administrative Agent has been made aware of such relationship existing between
the assignee and the Borrower and has given its consent to such assignment
pursuant to Section 12.3(b)(vii) of the Credit Agreement).

4. Following the execution of this Assignment Agreement, it will be delivered to
the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to subsection 12.3(b) of the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of acceptance and recording by the Administrative Agent of the executed
Assignment Agreement).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.



--------------------------------------------------------------------------------

6. From and after the Effective Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment Agreement, have
the rights and obligations of a Lender thereunder and under the other Credit
Documents and shall be bound by the provisions thereof and (ii) the Assignor
shall, to the extent provided in this Assignment Agreement, relinquish its
rights and be released from its obligations under the Credit Agreement.

7. This Assignment Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1 to Assignment Agreement

Name of Assignor:

Name of Assignee:

Effective Date of Assignment:

 

A.   Revolving Loans  

Principal

Amount Assigned

 

Commitment Percentage Assigned

(to at least fifteen decimals) (shown

as a percentage of aggregate

principal amount of all Lenders)

                B.   Competitive Bid Loans  

Principal

Amount Assigned

  Interest Rate   Maturity Date

 

[Name of Assignee] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

    [Name of Assignor]       By:  

 

        Name:         Title:

Accepted and Consented to:

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent

   

Accepted and Consented to:

 

[                    ]

as Issuing Lender

By:  

 

    By:  

 

  Name:     Name:     Title:     Title:      

Accepted and Consented to:

 

[                    ]

as Issuing Lender

      By:  

 

      Name:         Title:  



--------------------------------------------------------------------------------

Consented To:

 

DOMINION RESOURCES, INC.,
as Borrower

By:  

 

  Name:   Title:

VIRGINIA ELECTRIC AND POWER COMPANY, as Borrower

By:  

 

  Name:   Title: